


110 HR 2954 IH: Stop the Misuse of ITINs

U.S. House of Representatives
2007-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2954
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2007
			Mr. King of New York
			 (for himself, Mr. Smith of Texas,
			 Mr. McCaul of Texas,
			 Mr. Daniel E. Lungren of California,
			 Mr. David Davis of Tennessee,
			 Mr. Bilbray,
			 Mr. Gallegly,
			 Mr. Young of Florida,
			 Mr. Gingrey,
			 Mrs. Myrick,
			 Mr. Poe, Mr. Deal of Georgia, Mrs. Cubin, Mrs.
			 Emerson, Mr. Marchant,
			 Mr. Neugebauer,
			 Mr. Bartlett of Maryland,
			 Mr. McCotter,
			 Mr. Carter,
			 Mr. Cantor,
			 Mr. Forbes,
			 Mr. Miller of Florida,
			 Mr. Franks of Arizona,
			 Mr. Kline of Minnesota,
			 Mr. Campbell of California,
			 Mr. Shays,
			 Mr. Dreier,
			 Mr. Wilson of South Carolina,
			 Mr. Gary G. Miller of California, and
			 Mr. Blunt) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committees on
			 Homeland Security,
			 Ways and Means,
			 Education and Labor, and
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To strengthen enforcement of immigration laws, and gain
		  operational control over the borders of the United States, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Secure Borders FIRST (For Integrity,
			 Reform, Safety, and Anti-Terrorism) Act of 2007.
		IBorder
			 security
			101.Achieving
			 operational control of the borders
				(a)In
			 generalNot later than December 31, 2013, the Secretary of
			 Homeland Security shall achieve operational control of the international land
			 and maritime borders of the United States by carrying out the following:
					(1)Deploying along
			 such borders physical infrastructure enhancements, including additional
			 checkpoints, all weather access roads, fencing, and vehicle barriers to gain
			 operational control over such borders and to facilitate access to such borders
			 by United States Customs and Border Protection.
					(2)Expediting the requirements of the Secure
			 Fence Act of 2006 (Public Law 109–347), including the amendments made by such
			 Act to section 102(b) of the Illegal Immigration Reform and Immigrant
			 Responsibility Act of 1996 (Public Law 104–208; 8 U.S.C. 1103 note) (relating
			 to the construction of reinforced fencing and other security improvements in
			 the border area from the Pacific Ocean to the Gulf of Mexico).
					(3)Conducting
			 systematic surveillance of the international land and maritime borders of the
			 United States through more effective use of personnel and technology, such as
			 unmanned aerial vehicles, ground-based sensors, satellites, radar coverage, and
			 cameras.
					(b)DefinitionIn
			 this section, the term operational control means the prevention of
			 all unlawful entries into the United States, including entries by terrorists,
			 other unlawful aliens, instruments of terrorism, narcotics, and other
			 contraband.
				102.Border patrol
			 agents
				(a)DeadlineNot later than December 31, 2008, the
			 Secretary of Homeland Security shall ensure that the Border Patrol has not
			 fewer than 18,000 Border Patrol agents and sufficient support staff for such
			 agents, including mechanics, administrative support, and surveillance
			 personnel.
				(b)Fiscal years 2009
			 and 2010In fiscal years 2009 and 2010, the Secretary of Homeland
			 Security shall increase by not less than 2,000 the number of positions for
			 full-time active-duty Border Patrol agents within the Department of Homeland
			 Security above the number of such positions existing in the preceding fiscal
			 year.
				103.Increase in
			 port of entry staffingFor
			 each of fiscal years 2008, 2009, 2010, and 2011, the Secretary of Homeland
			 Security shall increase by not fewer than 250 the number of Customs and Border
			 Protection officers at United States ports of entry over the number of such
			 officers at such ports for the preceding year.
			104.Review of
			 border security policies and procedures
				(a)Establishment of
			 task force To reform Border Patrol policies(1)Not later than 90 days
			 after the date of the enactment of this Act, the Secretary of Homeland
			 Security, acting through the Commissioner of United States Customs and Border
			 Protection, shall establish a task force to examine the policies and procedures
			 of the Border Patrol as they pertain to—
						(A)the use of deadly force which is
			 defined as any force that is likely to cause death, or serious bodily injury as
			 that term is defined in section 924(c)(2) of title 18 of the United States
			 Code; and
						(B)the pursuit of fleeing
			 vehicles.
						(2)The task force shall consider the
			 current policies and procedures for the use of deadly force and the pursuit of
			 fleeing vehicles in every aspect of the mission of the United States Border
			 Patrol, especially in deterring—
						(A)human trafficking or smuggling;
						(B)drug trafficking crime as
			 that term is defined in section 924(c)(2) of title 18, United States Code;
			 and
						(C)any crime of violence as
			 that term is defined in section 16 of title 18, United States Code.
						(b)Composition of
			 task forceThe task force established under subsection (b) shall
			 be composed of individuals from the following:
					(1)Representatives
			 from State and local law enforcement agencies from jurisdictions along the
			 northern or southern international borders of the United States.
					(2)The National
			 Border Patrol Council.
					(3)The National
			 Association of Former Border Patrol Officers.
					(4)Human rights
			 groups with experience regarding aliens who cross the international land
			 borders of the United States.
					(5)Any group that the
			 Commissioner determines would contribute to the examination of the policies
			 described in subsection (b).
					(c)ReportNot
			 later than 180 days after the date of the enactment of this Act, the
			 Commissioner shall submit to the Committee on Homeland Security of the House of
			 Representatives and the Committee on Homeland Security and Governmental Affairs
			 of the Senate a report summarizing the findings and recommendations of the task
			 force. The Commissioner shall include in such report an appendix, containing
			 statements from any individual, official, or group that objects to the findings
			 or recommendations contained in the report.
				105.Implementation
			 of US–VISIT
				(a)FindingsThe Congress finds the following:
					(1)Recognizing that
			 the United States needed a border management system, Congress passed the
			 Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (Public Law
			 104–208) which directed the Attorney General, later amended to the Secretary of
			 Homeland Security, to develop an automated entry and exit control system to
			 collect records of arrival and departure from every foreign visitor entering
			 and leaving the United States.
					(2)Concerned that
			 little progress had been made, Congress passed the Data Management Improvement
			 Act of 2000 (Public Law 106–215) which set specific deadlines for the
			 implementation of the entry and exit control system for all air and seaports by
			 December 31, 2003, for the 50 largest land border ports of entry by December
			 31, 2004, and for all remaining ports of entry by December 31, 2005.
					(3)After the
			 terrorist attacks of September 11, 2001, Congress again addressed the entry-
			 and exit- system during consideration of the USA Patriot Act of 2001 (Public
			 Law 107–56), which required that the system include the use of biometrics and
			 be able to interface with law enforcement databases to identify and detain
			 individuals who pose a threat to national security.
					(4)The
			 Department of Homeland Security has implemented a portion of requirements for
			 the entry and exit system to include the collection of biometric information
			 upon entry into the United States at all air, sea, and land ports of entry.
			 However, the Department has not fulfilled the existing mandates for the exit
			 portion to be deployed.
					(5)Four of the
			 al-Qaeda members that carried out the September 11, 2001, terrorist attacks
			 remained in the country after their visa expired.
					(6)Lacking a
			 functioning biometric exit system leaves the United States at risk for
			 individuals to enter the United States, remain in the country with impunity
			 past their authorized stay, and conduct terrorist fundraising and
			 attacks.
					(b)Airport and
			 seaport exit implementationNot later than December 31, 2008, the
			 Secretary of Homeland Security shall complete the exit portion of the
			 integrated entry and exit data system (commonly referred to as the
			 United States Visitor and Immigrant Status Indicator Technology
			 system or US–VISIT) required under section 110 of the
			 Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C.
			 1365a) for aliens arriving in or departing from the United States at an airport
			 or seaport.
				(c)Land exit
			 implementationThe Secretary of Homeland Security shall develop a
			 strategy for implementation of exit portion of the integrated entry and exit
			 data system (commonly referred to as the United States Visitor and
			 Immigrant Status Indicator Technology System or
			 US–VISIT) referred to under section 110 of the Illegal
			 Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1365a)
			 for aliens departing from the United States at a land port of entry. The
			 Secretary shall implement the system not later than December 31, 2008.
				106.Mandatory
			 detention for aliens apprehended at or between ports of entry
				(a)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, an alien who attempts to unlawfully enter the United States and is
			 apprehended at a United States port of entry or along the international land
			 and maritime borders of the United States shall be detained until removed or a
			 final decision granting admission has been made, unless the alien—
					(1)is permitted to
			 withdraw an application for admission under section 235(a)(4) of the
			 Immigration and Nationality Act (8 U.S.C. 1225(a)(4)) and immediately departs
			 from the United States pursuant to such section; or
					(2)is paroled into
			 the United States by the Secretary of Homeland Security for urgent humanitarian
			 reasons or significant public benefit in accordance with section 212(d)(5)(A)
			 of such Act (8 U.S.C. 1182(d)(5)(A)).
					(b)Rules of
			 construction
					(1)Asylum and
			 removalNothing in this section shall be construed as limiting
			 the right of an alien to apply for asylum or for relief or deferral of removal
			 based on a fear of persecution.
					(2)Treatment of
			 certain aliensThe mandatory detention requirement of subsection
			 (a) shall not apply to any alien who is a native or citizen of a country in the
			 Western Hemisphere with whose government the United States does not have full
			 diplomatic relations.
					(3)DiscretionNothing
			 in this section shall be construed as limiting the authority of the Secretary
			 of Homeland Security, in the Secretary’s sole unreviewable discretion, to
			 determine whether an alien described in clause (ii) of section 235(b)(1)(B) of
			 the Immigration and Nationality Act (8 U.S.C. 1225(b)(1)(B)) shall be detained
			 or released after a finding of a credible fear of persecution (as defined in
			 clause (v) of such section).
					107.Expedited
			 removal
				(a)In
			 generalSection 235(b)(1)(A)(iii) of the Immigration and
			 Nationality Act (8 U.S.C. 1225(b)(1)(A)(iii)) is amended—
					(1)in subclause (I),
			 by striking Attorney General and inserting Secretary of
			 Homeland Security each place it appears; and
					(2)by adding at the
			 end the following new subclause:
						
							(III)ExceptionNotwithstanding
				subclauses (I) and (II), the Secretary of Homeland Security shall apply clauses
				(i) and (ii) of this subparagraph to any alien (other than an alien described
				in subparagraph (F)) who is not a national of a country contiguous to the
				United States, who has not been admitted or paroled into the United States, and
				who is apprehended within 100 miles of an international land border of the
				United States and within 14 days of
				entry.
							.
					(b)ExceptionsSection
			 235(b)(1)(F) of the Immigration and Nationality Act (8 U.S.C. 1225(b)(1)(F)) is
			 amended by striking who arrives by aircraft at a port of entry
			 and inserting , and who arrives by aircraft at a port of entry or who is
			 present in the United States and arrived in any manner at or between a port of
			 entry.
				(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act and shall apply to all aliens apprehended on
			 or after such date.
				108.Denial of
			 admission to nationals of country denying or delaying accepting
			 alienSection 243(d) of the
			 Immigration and Nationality Act (8 U.S.C. 1253(d)) is amended to read as
			 follows:
				
					(d)Denial of
				admission to nationals of country denying or delaying accepting
				alienWhenever the Secretary of Homeland Security determines that
				the government of a foreign country has denied or unreasonably delayed
				accepting an alien who is a citizen, subject, national, or resident of that
				country after the alien has been ordered removed from the United States, the
				Secretary, after consultation with the Secretary of State, may deny admission
				to any citizen, subject, national, or resident of that country until the
				country accepts the alien who was ordered
				removed.
					.
			109.Alien transfer
			 and reimbursement authority
				(a)Transfer to
			 Federal custodyThe Secretary of Homeland Security shall require
			 appropriate personnel from the Department of Homeland Security to respond
			 within 24 hours in person to all requests made by a State, or political
			 subdivision of a State, participating in the program described in section
			 287(g) of the Immigration and Nationaltiy Act (8 U.S.C. 1357(g)) that the
			 Secretary take into custody an alien, if the Secretary has confirmed that the
			 alien is unlawfully present in the United States.
				(b)Reimbursement of
			 costsIf the Secretary fails to carry out subsection (a), the
			 Secreary shall be responsible for the detention costs incurred by the State or
			 political subdivision as a result of such failure.
				110.Mandatory
			 minimum sentence for reentry of certain aliens
				(a)Entry of alien
			 at improper time or placeSection 275(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1325(a)) is amended by adding at the end the
			 following: In the case of a third or subsequent offense, the alien shall
			 be imprisoned not less than 3 months..
				(b)Reentry of
			 removed alientSection 276(a)
			 of such Act (8 U.S.C. 1326(a)) is amended by adding at the end the following:
			 In the case of a second or subsequent offense, the alien shall be
			 imprisoned not less than 3 months..
				IIPublic
			 Safety
			ADetention of
			 Dangerous Aliens
				201.Detention of
			 dangerous aliensSection
			 241(a) of the Immigration and Nationality Act (8 U.S.C. 1231(a)) is
			 amended—
					(1)by striking
			 Attorney General each place it appears, except for the first
			 reference in paragraph (4)(B)(i), and inserting Secretary of Homeland
			 Security;
					(2)in paragraph (1),
			 by adding at the end of subparagraph (B) the following:
						
							If, at
				that time, the alien is not in the custody of the Secretary of Homeland
				Security (under the authority of this Act), the Secretary shall take the alien
				into custody for removal, and the removal period shall not begin until the
				alien is taken into such custody. If the Secretary transfers custody of the
				alien during the removal period pursuant to law to another Federal agency or a
				State or local government agency in connection with the official duties of such
				agency, the removal period shall be tolled, and shall begin anew on the date of
				the alien’s return to the custody of the Secretary, subject to clause
				(ii).;
					(3)by amending clause
			 (ii) of paragraph (1)(B) to read as follows:
						
							(ii)If
				a court, the Board of Immigration Appeals, or an immigration judge orders a
				stay of the removal of the alien, the date the stay of removal is no longer in
				effect.
							;
					(4)by amending
			 paragraph (1)(C) to read as follows:
						
							(C)Suspension of
				periodThe removal period shall be extended beyond a period of 90
				days and the alien may remain in detention during such extended period if the
				alien fails or refuses to make all reasonable efforts to comply with the
				removal order, or to fully cooperate with the Secretary of Homeland Security’s
				efforts to establish the alien’s identity and carry out the removal order,
				including making timely application in good faith for travel or other documents
				necessary to the alien’s departure, or conspires or acts to prevent the alien’s
				removal subject to an order of
				removal.
							;
					(5)in paragraph (2),
			 by adding at the end the following: If a court, the Board of Immigration
			 Appeals, or an immigration judge orders a stay of removal of an alien who is
			 subject to an administratively final order of removal, the Secretary, in the
			 exercise of the Secretary’s discretion, may detain the alien during the
			 pendency of such stay of removal.;
					(6)by amending
			 paragraph (3)(D) to read as follows:
						
							(D)to obey reasonable
				restrictions on the alien’s conduct or activities, or perform affirmative acts,
				that the Secretary of Homeland Security prescribes for the alien, in order to
				prevent the alien from absconding, or for the protection of the community, or
				for other purposes related to the enforcement of the immigration
				laws.
							;
					(7)in paragraph (6),
			 by striking removal period and, if released, and inserting
			 removal period, in the discretion of the Secretary of Homeland Security,
			 without any limitations other than those specified in this section, until the
			 alien is removed. If an alien is released, the alien; and
					(8)by redesignating
			 paragraph (7) as paragraph (10) and inserting after paragraph (6) the
			 following:
						
							(7)ParoleIf
				an alien detained pursuant to paragraph (6) is an applicant for admission, the
				Secretary of Homeland Security, in the Secretary’s discretion, may parole the
				alien under section 212(d)(5) and may provide, notwithstanding such section,
				that the alien shall not be returned to custody unless either the alien
				violates the conditions of the alien’s parole or the alien’s removal becomes
				reasonably foreseeable, but in no circumstance shall such alien be considered
				admitted.
							(8)Additional rules
				for detention or release of certain aliens who have made an
				entryThe following procedures apply only with respect to an
				alien who has effected an entry into the United States. These procedures do not
				apply to any other alien detained pursuant to paragraph (6):
								(A)Establishment of
				a detention review process for aliens who fully cooperate with
				removalFor an alien who has made all reasonable efforts to
				comply with a removal order and to cooperate fully with the Secretary of
				Homeland Security’s efforts to establish the alien’s identity and carry out the
				removal order, including making timely application in good faith for travel or
				other documents necessary to the alien’s departure, and has not conspired or
				acted to prevent removal, the Secretary shall establish an administrative
				review process to determine whether the alien should be detained or released on
				conditions. The Secretary shall make a determination whether to release an
				alien after the removal period in accordance with subparagraph (B). The
				determination shall include consideration of any evidence submitted by the
				alien, and may include consideration of any other evidence, including any
				information or assistance provided by the Secretary of State or other Federal
				official and any other information available to the Secretary of Homeland
				Security pertaining to the ability to remove the alien.
								(B)Authority to
				detain beyond the removal period
									(i)In
				generalThe Secretary of Homeland Security, in the exercise of
				the Secretary’s discretion, without any limitations other than those specified
				in this section, may continue to detain an alien for 90 days beyond the removal
				period (including any extension of the removal period as provided in paragraph
				(1)(C)).
									(ii)Specific
				circumstancesThe Secretary of Homeland Security, in the exercise
				of the Secretary’s discretion, without any limitations other than those
				specified in this section, may continue to detain an alien beyond the 90 days
				authorized in clause (i)—
										(I)until the alien is
				removed, if the Secretary determines that there is a significant likelihood
				that the alien—
											(aa)will be removed
				in the reasonably foreseeable future; or
											(bb)would be removed
				in the reasonably foreseeable future, or would have been removed, but for the
				alien’s failure or refusal to make all reasonable efforts to comply with the
				removal order, or to cooperate fully with the Secretary’s efforts to establish
				the aliens’ identity and carry out the removal order, including making timely
				application in good faith for travel or other documents necessary to the
				alien’s departure, or conspiracies or acts to prevent removal;
											(II)until the alien
				is removed, if the Secretary of Homeland Security certifies in writing—
											(aa)in
				consultation with the Secretary of Health and Human Services, that the alien
				has a highly contagious disease that poses a threat to public safety;
											(bb)after receipt of
				a written recommendation from the Secretary of State, that release of the alien
				is likely to have serious adverse foreign policy consequences for the United
				States;
											(cc)based on
				information available to the Secretary of Homeland Security (including
				classified, sensitive, or national security information, and without regard to
				the grounds upon which the alien was ordered removed), that there is reason to
				believe that the release of the alien would threaten the national security of
				the United States; or
											(dd)that the release
				of the alien will threaten the safety of the community or any person,
				conditions of release cannot reasonably be expected to ensure the safety of the
				community or any person, and either (AA) the alien has been convicted of one or
				more aggravated felonies (as defined in section 101(a)(43)(A)) or of one or
				more crimes identified by the Secretary of Homeland Security by regulation, or
				of one or more attempts or conspiracies to commit any such aggravated felonies
				or such identified crimes, if the aggregate term of imprisonment for such
				attempts or conspiracies is at least 5 years; or (BB) the alien has committed
				one or more crimes of violence (as defined in section 16 of title 18, United
				States Code, but not including a purely political offense) and, because of a
				mental condition or personality disorder and behavior associated with that
				condition or disorder, the alien is likely to engage in acts of violence in the
				future; or
											(ee)that the release
				of the alien will threaten the safety of the community or any person,
				conditions of release cannot reasonably be expected to ensure the safety of the
				community or any person, and the alien has been convicted of at least one
				aggravated felony (as defined in section 101(a)(43)); or
											(III)pending a
				determination under subclause (II), so long as the Secretary of Homeland
				Security has initiated the administrative review process not later than 30 days
				after the expiration of the removal period (including any extension of the
				removal period, as provided in subsection (a)(1)(C)).
										(C)Renewal and
				delegation of certification
									(i)RenewalThe
				Secretary of Homeland Security may renew a certification under subparagraph
				(B)(ii)(II) every 6 months without limitation, after providing an opportunity
				for the alien to request reconsideration of the certification and to submit
				documents or other evidence in support of that request. If the Secretary does
				not renew a certification, the Secretary may not continue to detain the alien
				under subparagraph (B)(ii)(II).
									(ii)DelegationNotwithstanding
				section 103, the Secretary of Homeland Security may not delegate the authority
				to make or renew a certification described in item (bb), (cc), or (ee) of
				subparagraph (B)(ii)(II) below the level of the Assistant Secretary for
				Immigration and Customs Enforcement.
									(iii)HearingThe
				Secretary of Homeland Security may request that the Attorney General or the
				Attorney General’s designee provide for a hearing to make the determination
				described in item (dd)(BB) of subparagraph (B)(ii)(II).
									(D)Release on
				conditionsIf it is determined that an alien should be released
				from detention, the Secretary of Homeland Security, in the exercise of the
				Secretary’s discretion, may impose conditions on release as provided in
				paragraph (3).
								(E)RedetentionThe
				Secretary of Homeland Security, in the exercise of the Secretary’s discretion,
				without any limitations other than those specified in this section, may again
				detain any alien subject to a final removal order who is released from custody
				if the alien fails to comply with the conditions of release, or to continue to
				satisfy the conditions described in subparagraph (A), or if, upon
				reconsideration, the Secretary determines that the alien can be detained under
				subparagraph (B). Paragraphs (6) through (8) shall apply to any alien returned
				to custody pursuant to this subparagraph, as if the removal period terminated
				on the day of the redetention.
								(F)Certain aliens
				who effected entryIf an alien has effected an entry, but has
				neither been lawfully admitted nor has been physically present in the United
				States continuously for the 2-year period immediately prior to the commencement
				of removal proceedings under this Act or deportation proceedings against the
				alien, the Secretary of Homeland Security, in the exercise of the Secretary’s
				discretion, may decide not to apply paragraph (8) and detain the alien without
				any limitations except those which the Secretary shall adopt by
				regulation.
								(9)Judicial
				reviewWithout regard to the place of confinement, judicial
				review of any action or decision pursuant to paragraphs (6), (7), or (8) shall
				be available exclusively in habeas corpus proceedings instituted in the United
				States District Court for the District of Columbia, and only if the alien has
				exhausted all administrative remedies (statutory and regulatory) available to
				the alien as of
				right.
							.
					202.Detention of
			 aliens during removal proceedings
					(a)Detention
			 authoritySection 235 of the Immigration and Nationality Act (8
			 U.S.C. 1225) is amended by adding at the end the following:
						
							(e)Length of
				detention
								(1)In
				generalWith regard to length of detention, an alien may be
				detained under this section, without limitation, until the alien is subject to
				an administratively final order of removal.
								(2)ConstructionThe
				length of detention under this section shall not affect the validity of any
				detention under section 241.
								(f)Judicial
				reviewWithout regard to the place of confinement, judicial
				review of any action or decision made pursuant to subsection (e) shall be
				available exclusively in a habeas corpus proceeding instituted in the United
				States District Court for the District of Columbia and only if the alien has
				exhausted all administrative remedies (statutory and nonstatutory) available to
				the alien as of
				right.
							.
					(b)Judicial
			 reviewSection 236(e) of such Act (8 U.S.C. 1226(e)) is amended
			 by adding at the end the following: Without regard to the place of
			 confinement, judicial review of any action or decision made pursuant to
			 subsection (f) shall be available exclusively in a habeas corpus proceeding
			 instituted in the United States District Court for the District of Columbia and
			 only if the alien has exhausted all administrative remedies (statutory and
			 nonstatutory) available to the alien as of right..
					(c)Length of
			 detentionSection 236 of such Act (8 U.S.C. 1226) is amended by
			 adding at the end the following:
						
							(f)Length of
				detention
								(1)In
				generalWith regard to length of detention, an alien may be
				detained under this section, without limitation, until the alien is subject to
				an administratively final order of removal.
								(2)ConstructionThe
				length of detention under this section shall not affect the validity of any
				detention under section 241 of this
				Act.
								.
					203.SeverabilityIf any provision of this subtitle, or any
			 amendment made by this subtitle, or the application of any such provision to
			 any person or circumstance, is held to be invalid for any reason, the remainder
			 of this subtitle, and of the amendments made by this subtitle, and the
			 application of the provisions and of the amendments made by this subtitle to
			 any other person or circumstance, shall not be affected by such holding.
				204.Effective
			 dates
					(a)Section
			 201The amendments made by section 201 shall take effect on the
			 date of the enactment of this Act, and section 241 of the Immigration and
			 Nationality Act, as amended, shall apply to—
						(1)all aliens subject
			 to a final administrative removal, deportation, or exclusion order that was
			 issued before, on, or after the date of the enactment of this Act; and
						(2)acts and
			 conditions occurring or existing before, on, or after the date of the enactment
			 of this Act.
						(b)Section
			 202The amendments made by section 202 shall take effect upon the
			 date of the enactment of this Act, and sections 235 and 236 of the Immigration
			 and Nationality Act, as amended, shall apply to any alien in detention under
			 provisions of such sections on or after the date of the enactment of this
			 Act.
					BRemoval of Alien
			 Gang Members
				211.
			 Rendering inadmissible and deportable aliens participating in criminal street
			 gangs
					(a)InadmissibleSection
			 212(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)) is
			 amended by adding at the end the following:
						
							(J)Criminal street
				gang participation
								(i)In
				generalAny alien is
				inadmissible if—
									(I)the alien has been
				removed under section 237(a)(2)(F); or
									(II)the consular officer or the Secretary of
				Homeland Security knows, or has reasonable ground to believe that the
				alien—
										(aa)is a member of a criminal street gang and
				has committed, conspired, or threatened to commit, or seeks to enter the United
				States to engage solely, principally, or incidentally in, a gang crime or any
				other unlawful activity; or
										(bb)is
				a member of a criminal street gang designated under section 219A.
										(ii)DefinitionsFor
				purposes of this subparagraph:
									(I)Criminal street
				gangThe term ‘criminal
				street gang’ means a formal or informal group or association of 3 or more
				individuals, who commit 2 or more gang crimes (one of which is a crime of
				violence, as defined in section 16 of title 18, United States Code) in 2 or
				more separate criminal episodes in relation to the group or association.
									(II)Gang
				crimeThe term gang
				crime means conduct constituting any Federal or State crime, punishable
				by imprisonment for one year or more, in any of the following
				categories:
										(aa)A crime of violence (as defined in section
				16 of title 18, United States Code).
										(bb)A crime involving obstruction of justice,
				tampering with or retaliating against a witness, victim, or informant, or
				burglary.
										(cc)A crime involving the manufacturing,
				importing, distributing, possessing with intent to distribute, or otherwise
				dealing in a controlled substance or listed chemical (as those terms are
				defined in section 102 of the Controlled Substances Act (21 U.S.C.
				802)).
										(dd)Any conduct punishable under section 844 of
				title 18, United States Code (relating to explosive materials), subsection (d),
				(g)(1) (where the underlying conviction is a violent felony (as defined in
				section 924(e)(2)(B) of such title) or is a serious drug offense (as defined in
				section 924(e)(2)(A)), (i), (j), (k), (o), (p), (q), (u), or (x) of section 922
				of such title (relating to unlawful acts), or subsection (b), (c), (g), (h),
				(k), (l), (m), or (n) of section 924 of such title (relating to penalties),
				section 930 of such title (relating to possession of firearms and dangerous
				weapons in Federal facilities), section 931 of such title (relating to
				purchase, ownership, or possession of body armor by violent felons), sections
				1028 and 1029 of such title (relating to fraud and related activity in
				connection with identification documents or access devices), section 1952 of
				such title (relating to interstate and foreign travel or transportation in aid
				of racketeering enterprises), section 1956 of such title (relating to the
				laundering of monetary instruments), section 1957 of such title (relating to
				engaging in monetary transactions in property derived from specified unlawful
				activity), or sections 2312 through 2315 of such title (relating to interstate
				transportation of stolen motor vehicles or stolen property).
										(ee)Any conduct punishable under section 274
				(relating to bringing in and harboring certain aliens), section 277 (relating
				to aiding or assisting certain aliens to enter the United States), or section
				278 (relating to importation of alien for immoral purpose) of this
				Act.
										.
					(b)DeportableSection
			 237(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1227(a)(2)) is
			 amended by adding at the end the following:
						
							(F)Criminal street
				gang participation
								(i)In
				generalAny alien is deportable who—
									(I)is a member of a
				criminal street gang and is convicted of committing, or conspiring,
				threatening, or attempting to commit, a gang crime; or
									(II)is determined by the Secretary of Homeland
				Security to be a member of a criminal street gang designated under section
				219A.
									(ii)DefinitionsFor
				purposes of this subparagraph, the terms criminal street gang and
				gang crime have the meaning given such terms in section
				212(a)(2)(J)(ii).
								.
					(c)Designation of
			 criminal street gangs
						(1)In
			 generalChapter 2 of title II of the Immigration and Nationality
			 Act (8 U.S.C. 1181 et seq.) is amended by adding at the end the
			 following:
							
								219A.Designation of criminal street gangs(a)Designation
										(1)In
				generalThe Attorney General
				is authorized to designate a group or association as a criminal street gang in
				accordance with this subsection if the Attorney General finds that the group or
				association meets the criteria described in section 212(a)(2)(J)(ii)(I).
										(2)Procedure
											(A)Notice
												(i)To congressional
				leadersSeven days before
				making a designation under this subsection, the Attorney General shall, by
				classified communication, notify the Speaker and minority leader of the House
				of Representatives, the President pro tempore, majority leader, and minority
				leader of the Senate, and the members of the relevant committees of the House
				of Representatives and the Senate, in writing, of the intent to designate a
				group or association under this subsection, together with the findings made
				under paragraph (1) with respect to that group or association, and the factual
				basis therefor.
												(ii)Publication in
				Federal RegisterThe Attorney
				shall publish the designation in the Federal Register seven days after
				providing the notification under clause (i).
												(B)Effect of
				designation
												(i)A designation under this subsection shall
				take effect upon publication under subparagraph (A)(ii).
												(ii)Any designation under this subsection shall
				cease to have effect upon an Act of Congress disapproving such
				designation.
												(3)RecordIn
				making a designation under this subsection, the Attorney General shall create
				an administrative record.
										(4)Period of
				designation
											(A)In
				generalA designation under this subsection shall be effective
				for all purposes until revoked under paragraph (5) or (6) or set aside pursuant
				to subsection (b).
											(B)Review of
				designation upon petition
												(i)In
				generalThe Attorney General shall review the designation of a
				criminal street gang under the procedures set forth in clauses (iii) and (iv)
				if the designated gang or association files a petition for revocation within
				the petition period described in clause (ii).
												(ii)Petition
				periodFor purposes of clause (i)—
													(I)if the designated
				gang or association has not previously filed a petition for revocation under
				this subparagraph, the petition period begins 2 years after the date on which
				the designation was made; or
													(II)if the designated
				gang or association has previously filed a petition for revocation under this
				subparagraph, the petition period begins 2 years after the date of the
				determination made under clause (iv) on that petition.
													(iii)ProceduresAny
				criminal street gang that submits a petition for revocation under this
				subparagraph must provide evidence in that petition that the relevant
				circumstances described in paragraph (1) are sufficiently different from the
				circumstances that were the basis for the designation such that a revocation
				with respect to the gang is warranted.
												(iv)Determination
													(I)In
				generalNot later than 180
				days after receiving a petition for revocation submitted under this
				subparagraph, the Attorney General shall make a determination as to such
				revocation.
													(II)Publication of
				determinationA determination made by the Attorney General under
				this clause shall be published in the Federal Register.
													(III)ProceduresAny
				revocation by the Attorney General shall be made in accordance with paragraph
				(6).
													(C)Other review of
				designation
												(i)In
				generalIf in a 5-year period no review has taken place under
				subparagraph (B), the Attorney General shall review the designation of the
				criminal street gang in order to determine whether such designation should be
				revoked pursuant to paragraph (6).
												(ii)ProceduresIf a review does not take place pursuant to
				subparagraph (B) in response to a petition for revocation that is filed in
				accordance with that subparagraph, then the review shall be conducted pursuant
				to procedures established by the Attorney General. The results of such review
				and the applicable procedures shall not be reviewable in any court.
												(iii)Publication of
				results of reviewThe
				Attorney General shall publish any determination made pursuant to this
				subparagraph in the Federal Register.
												(5)Revocation by
				act of CongressThe Congress, by an Act of Congress, may block or
				revoke a designation made under paragraph (1).
										(6)Revocation based
				on change in circumstances
											(A)In
				generalThe Attorney General
				may revoke a designation made under paragraph (1) at any time, and shall revoke
				a designation upon completion of a review conducted pursuant to subparagraphs
				(B) and (C) of paragraph (4) if the Attorney General finds that—
												(i)the circumstances
				that were the basis for the designation have changed in such a manner as to
				warrant revocation; or
												(ii)the national
				security of the United States warrants a revocation.
												(B)ProcedureThe
				procedural requirements of paragraphs (2) and (3) shall apply to a revocation
				under this paragraph. Any revocation shall take effect on the date specified in
				the revocation or upon publication in the Federal Register if no effective date
				is specified.
											(7)Effect of
				revocationThe revocation of a designation under paragraph (5) or
				(6) shall not affect any action or proceeding based on conduct committed prior
				to the effective date of such revocation.
										(8)Use of
				designation in hearingIf a designation under this subsection has
				become effective under paragraph (2)(B) an alien in a removal proceeding shall
				not be permitted to raise any question concerning the validity of the issuance
				of such designation as a defense or an objection at any hearing.
										(b)Judicial review
				of designation
										(1)In
				generalNot later than 30 days after publication of the
				designation in the Federal Register, a group or association designated as a
				criminal street gang may seek judicial review of the designation in the United
				States Court of Appeals for the District of Columbia Circuit.
										(2)Basis of
				reviewReview under this subsection shall be based solely upon
				the administrative record.
										(3)Scope of
				reviewThe Court shall hold unlawful and set aside a designation
				the court finds to be—
											(A)arbitrary,
				capricious, an abuse of discretion, or otherwise not in accordance with
				law;
											(B)contrary to
				constitutional right, power, privilege, or immunity;
											(C)in excess of
				statutory jurisdiction, authority, or limitation, or short of statutory
				right;
											(D)lacking
				substantial support in the administrative record taken as a whole; or
											(E)not in accord with
				the procedures required by law.
											(4)Judicial review
				invokedThe pendency of an
				action for judicial review of a designation shall not affect the application of
				this section, unless the court issues a final order setting aside the
				designation.
										(c)Relevant
				committee definedAs used in
				this section, the term relevant committees means the Committees on
				the Judiciary of the House of Representatives and of the
				Senate.
									.
						(2)Clerical
			 amendmentThe table of contents for the Immigration and
			 Nationality Act (8 U.S.C. 1101 et seq.) is amended by inserting after the item
			 relating to section 219 the following:
							
								
									Sec. 219A. Designation of criminal street
				gangs.
								
								.
						212.Mandatory
			 detention of suspected criminal street gang members
					(a)In
			 generalSection 236(c)(1)(D) of the Immigration and Nationality
			 Act (8 U.S.C. 1226(c)(1)(D)) is amended—
						(1)by
			 inserting or 212(a)(2)(J) after 212(a)(3)(B);
			 and
						(2)by inserting
			 or 237(a)(2)(F) before 237(a)(4)(B).
						(b)Annual
			 reportNot later than March 1 of each year (beginning 1 year
			 after the date of the enactment of this Act), the Secretary of Homeland
			 Security, after consultation with the appropriate Federal agencies, shall
			 submit a report to the Committees on the Judiciary of the House of
			 Representatives and of the Senate on the number of aliens detained under the
			 amendments made by subsection (a).
					213.Ineligibility
			 from protection from removal and asylum
					(a)Inapplicability
			 of restriction on removal to certain countriesSection
			 241(b)(3)(B) of the Immigration and Nationality Act (8 U.S.C. 1251(b)(3)(B)) is
			 amended, in the matter preceding clause (i), by inserting who is
			 described in section 212(a)(2)(J)(i) or section 237(a)(2)(F)(i) or who
			 is after to an alien.
					(b)Ineligibility
			 for asylumSection 208(b)(2)(A) of such Act (8 U.S.C.
			 1158(b)(2)(A)) is amended—
						(1)in clause (v), by
			 striking or at the end;
						(2)by redesignating
			 clause (vi) as clause (vii); and
						(3)by
			 inserting after clause (v) the following:
							
								(vi)the alien is described in section
				212(a)(2)(J)(i) or section 237(a)(2)(F)(i) (relating to participation in
				criminal street gangs);
				or
								.
						(c)Denial of review
			 of determination of ineligibility for temporary protected
			 statusSection 244(c)(2) of such Act (8 U.S.C. 1254(c)(2)) is
			 amended by adding at the end the following:
						
							(C)Limitation on
				judicial reviewThere shall
				be no judicial review of any finding under subparagraph (B) that an alien is in
				described in section
				208(b)(2)(A)(vi).
							.
					CMiscellaneous
				221.Federal affirmation
			 of assistance in immigration law enforcement by States and political
			 subdivisions of States
					(a)In
			 GeneralNotwithstanding any other provision of law and
			 reaffirming the existing inherent authority of States, law enforcement
			 personnel of a State or a political subdivision of a State have the inherent
			 authority of a sovereign entity to investigate, identify, apprehend, arrest,
			 detain, or transfer to Federal custody aliens in the United States (including
			 the transportation of such aliens across State lines to detention centers), for
			 the purposes of assisting in the enforcement of the immigration laws of the
			 United States in the course of carrying out routine duties. This State
			 authority has never been displaced or preempted by Congress.
					(b)ConstructionNothing
			 in this section may be construed to require law enforcement personnel of a
			 State or political subdivision of a State to—
						(1)report the identity
			 of a victim of, or a witness to, a criminal offense to the Secretary of
			 Homeland Security for immigration enforcement purposes; or
						(2)arrest such victim
			 or witness for a violation of the immigration laws of the United States.
						222.Financial
			 assistance to State and local law enforcement agencies assisting with border
			 security and enforcement of immigration laws
					(a)Grants for state
			 and local law enforcement activitiesFrom amounts made available
			 to make grants under this section, the Secretary of Homeland Security shall
			 make grants to States and political subdivisions of States for expenses
			 described in subsection (c).
					(b)Eligible
			 recipientsTo be eligible to receive a grant under this section,
			 a State or political subdivision of a State must have the authority to, and
			 have in effect the policy and practice to, assist with border security missions
			 and the enforcement of immigration laws of the United States in the course of
			 carrying out such agency’s routine law enforcement duties.
					(c)Authorized use of
			 fundsFunds received under this section may be used for the
			 following:
						(1)Costs of training
			 associated with participation in programs described in section 287(g) of the
			 immigration and nationality act (8 U.S.C. 1357(g)) under which certain officers
			 or employees of the state or political subdivision are trained to perform
			 certain functions of an immigration officer, including—
							(A)costs of travel and
			 transportation to locations where such training is provided, including mileage
			 and related allowances for the use of a privately owned automobile;
							(B)a daily per diem
			 for lodging, meals, and other necessary expenses resulting from participation;
			 and
							(C)costs of securing
			 temporary replacements for personnel traveling to, and participating in, such
			 training.
							(2)Procurement of
			 equipment, technology, facilities, and other products that facilitate and are
			 directly related to investigating, apprehending, arresting, detaining, or
			 transporting immigration law violators, including additional administrative
			 costs related to these functions.
						(d)GAO
			 auditNot later than 3 years after the date of the enactment of
			 this Act, the Comptroller General of the United States shall conduct an audit
			 of funds distributed to States and political subdivisions of States under this
			 section.
					(e)Authorization of
			 appropriationsThere are authorized to be appropriated for grants
			 under this section $250,000,000 for each fiscal year.
					223.Expedited removal
			 for aliens inadmissible on criminal or security grounds
					(a)In
			 generalSection 238(b) of the Immigration and Nationality Act (8
			 U.S.C. 1228(b)) is amended—
						(1)in
			 paragraph (1)—
							(A)by striking
			 Attorney General and inserting Secretary of Homeland
			 Security in the exercise of the Secretary’s discretion; and
							(B)by striking
			 set forth in this subsection or and inserting set forth
			 in this subsection, in lieu of removal proceedings under;
							(2)in paragraph
			 (3)—
							(A)by striking Attorney General
			 and inserting Secretary of Homeland Security; and
							(B)by striking
			 paragraph (1) until 14 calendar days and inserting
			 paragraph (1) or (3) until 7 calendar days;
							(3)in paragraph (4),
			 by striking Attorney General each place it appears and inserting
			 Secretary of Homeland Security;
						(4)in paragraph
			 (5)—
							(A)by striking
			 described in this section and inserting described in
			 paragraph (1) or (2); and
							(B)by striking
			 the Attorney General may grant in the Attorney General’s
			 discretion and inserting the Secretary of Homeland Security or
			 the Attorney General may grant, in the discretion of the Secretary or Attorney
			 General, in any proceeding;
							(5)by redesignating
			 paragraphs (3), (4), and (5) as paragraphs (4), (5), and (6), respectively;
			 and
						(6)by inserting after
			 paragraph (2) the following new paragraph:
							
								(3)The Secretary of
				Homeland Security, in the exercise of the Secretary’s discretion, may determine
				inadmissibility under section 212(a)(2) (relating to criminal offenses) and
				issue an order of removal pursuant to the procedures set forth in this
				subsection, in lieu of removal proceedings under section 240, with respect to
				an alien who—
									(A)has not been
				admitted or paroled;
									(B)has not been found
				to have a credible fear of persecution pursuant to the procedures set forth in
				section 235(b)(1)(B); and
									(C)is not eligible
				for a waiver of inadmissibility or relief from
				removal.
									.
						(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the date of the enactment of this Act but shall not apply to aliens who are in
			 removal proceedings under section 240 of the Immigration and Nationality Act (8
			 U.S.C. 1229a) as of such date.
					224.Removing drunk
			 drivers
					(a)In
			 General101(a)(43)(F) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(43)(F)) is amended by inserting , including a third drunk
			 driving conviction, regardless of the States in which the convictions occurred,
			 and regardless of whether the offenses are deemed to be misdemeanors or
			 felonies under State or Federal law, after
			 offense).
					(b)Effective
			 DateThe amendment made by subsection (a) shall take effect on
			 the date of the enactment of this Act and shall apply to convictions entered
			 before, on, or after such date.
					IIIEmployment
			 eligibility verification
			AIllegal
			 Immigration Enforcement and Social Security Protection Act of 2007 
				301.Short
			 titleThis subtitle may be
			 cited as the Illegal Immigration
			 Enforcement and Social Security Protection Act of
			 2007.
				302.Amendments to
			 the Social Security Act relating to
			 identification of individuals
					(a)Antifraud
			 Measures for Social Security CardsSection 205(c)(2)(G) of the
			 Social Security Act (42 U.S.C.
			 405(c)(2)(G)) is amended—
						(1)by inserting
			 (i) after (G);
						(2)by
			 striking banknote paper and inserting durable plastic or
			 similar material; and
						(3)by adding at the
			 end the following new clauses:
							
								(ii)Each Social Security card issued
				under this subparagraph shall include an encrypted machine-readable electronic
				identification strip which shall be unique to the individual to whom the card
				is issued. The Commissioner shall develop such electronic identification strip
				in consultation with the Secretary of Homeland Security, so as to enable
				employers to use such strip in accordance with section 274A(a)(1)(B) of the
				Immigration and Nationality Act (8
				U.S.C. 1324a(a)(1)(B)) to obtain access to the Employment Eligibility Database
				established by such Secretary pursuant to section 4 of such Act with respect to
				the individual to whom the card is issued.
								(iii)Each Social Security card issued
				under this subparagraph shall contain—
									(I)physical security features designed to
				prevent tampering, counterfeiting, or duplication of the card for fraudulent
				purposes; and
									(II)a disclaimer stating the following:
				This card shall not be used for the purpose of
				identification..
									(iv)The Commissioner shall provide for
				the issuance (or reissuance) to each individual who—
									(I)has been assigned a Social Security
				account number under subparagraph (B),
									(II)has attained the minimum age
				applicable, in the jurisdiction in which such individual engages in employment,
				for legally engaging in such employment, and
									(III)files application for such card
				under this clause in such form and manner as shall be prescribed by the
				Commissioner,
									a Social
				Security card which meets the preceding requirements of this subparagraph and
				which includes a recent digitized photograph of the individual to whom the card
				is issued.(v)The Commissioner
				shall maintain an ongoing effort to develop measures in relation to the Social
				Security card and the issuance thereof to preclude fraudulent use
				thereof.
								.
						(b)Sharing of
			 Information With the Secretary of Homeland SecuritySection
			 205(c)(2) of such Act is amended by adding at the end the following new
			 subparagraph:
						
							(I)Upon the issuance of a Social
				Security account number under subparagraph (B) to any individual or the
				issuance of a Social Security card under subparagraph (G) to any individual,
				the Commissioner of Social Security shall transmit to the Secretary of Homeland
				Security such information received by the Commissioner in the individual’s
				application for such number or such card as such Secretary determines necessary
				and appropriate for administration of the Illegal Immigration Enforcement and
				Social Security Protection Act of 2007. Such information shall be used solely
				for inclusion in the Employment Eligibility Database established pursuant to
				section 4 of such
				Act.
							.
					(c)Effective
			 DatesThe amendment made by subsection (a) shall apply with
			 respect to Social Security cards issued after 2 years after the date of the
			 enactment of this Act. The amendment made by subsection (b) shall apply with
			 respect to the issuance of Social Security account numbers and Social Security
			 cards after 2 years after the date of the enactment of this Act.
					303.Employment
			 Eligibility Database
					(a)In
			 GeneralThe Secretary of Homeland Security shall establish and
			 maintain an Employment Eligibility Database. The Database shall include data
			 comprised of the citizenship status of individuals and the work and residency
			 eligibility information (including expiration dates) with respect to
			 individuals who are not citizens or nationals of the United States but are
			 authorized to work in the United States. Such data shall include all such data
			 maintained by the Department of Homeland Security as of the date of the
			 establishment of such database and information obtained from the Commissioner
			 of Social Security pursuant to section 205(c)(2)(I) of the
			 Social Security Act. The Secretary
			 shall maintain ongoing consultations with the Commissioner to ensure efficient
			 and effective operation of the Database.
					(b)Incorporation of
			 Ongoing Pilot ProgramsTo the extent that the Secretary
			 determines appropriate in furthering the purposes of subsection (a), the
			 Secretary may incorporate the information, processes, and procedures employed
			 in connection with the Citizen Attestation Verification Pilot Program and the
			 Basic Pilot Program into the operation and maintenance of the Database under
			 subsection (a).
					(c)Confidentiality
						(1)In
			 generalNo officer or employee of the Department of Homeland
			 Security shall have access to any information contained in the Database for any
			 purpose other than—
							(A)the establishment
			 of a system of records necessary for the effective administration of this Act;
			 or
							(B)any other purpose
			 the Secretary of Homeland Security deems to be in the national security
			 interests of the United States.
							(2)RestrictionThe
			 Secretary shall restrict access to such information to officers and employees
			 of the United States whose duties or responsibilities require access for the
			 purposes described in paragraph (1).
						(3)Other
			 safeguardsThe Secretary shall provide such other safeguards as
			 the Secretary determines to be necessary or appropriate to protect the
			 confidentiality of information contained in the Database.
						(4)Criminal
			 penaltiesWhoever accesses or uses information in the Employment
			 Eligibility Database without authority to do so, or for an unauthorized
			 purpose, shall be fined under title 18, United States Code, imprisoned for a
			 term of not less than 5, and not more than 7, years, or both.
						(d)Deadline for
			 Meeting RequirementsThe Secretary shall complete the
			 establishment of the Database and provide for the efficient and effective
			 operation of the Database in accordance with this section not later than 2
			 years after the date of the enactment of this Act.
					304.Requirements
			 relating to individuals commencing work in the United States
					(a)Requirements for
			 employers, recruiters, and referrersSection 274A(a)(1)(B) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1324a(a)(1)(B)) is amended to read as follows:
						
							(B)(i)(I)to hire for employment
				in the United States an individual unless the person or entity requires the
				employee to display a Social Security card issued to such individual pursuant
				to section 205(c)(2)(G) of the Social Security
				Act which bears a photograph of such individual and that such
				individual is authorized to work in the United States. Such presentation and
				verification shall be made in accordance with procedures prescribed by the
				Secretary of Homeland Security for the purposes of ensuring against fraudulent
				use of the card and accurate and prompt verification of the authorization of
				such individual to work in the United States; or(II)if the person or entity is an agricultural
				association, agricultural employer, or farm labor contractor (as defined in
				section 3 of the Migrant and Seasonal Agricultural Worker Protection Act), to
				hire, or to recruit or refer for a fee, for employment in the United States an
				individual unless the person or entity requires the employee to display a
				Social Security card issued to such individual pursuant to section 205(c)(2)(G)
				of the Social Security Act which bears
				a photograph of such individual and that such individual is authorized to work
				in the United States. Such presentation and verification shall be made in
				accordance with procedures prescribed by the Secretary of Homeland Security for
				the purposes of ensuring against fraudulent use of the card and accurate and
				prompt verification of the authorization of such individual to work in the
				United States.
										(ii)The verification procedures
				described in clause (i) shall include use of—
									(I)a phone verification system which shall
				be established by the Secretary; or
									(II)a card-reader verification system
				employing a device approved by the Secretary as capable of reading the
				electronic identification strip borne by the card so as to verify the identity
				of the card holder and the card holder’s authorization to work, and which is
				made available at minimal cost to the person or entity.
									(iii)The Secretary shall ensure that
				the phone verification system described in subclause (I) of clause (ii) is as
				secure and effective as the card-reader verification system described in
				subclause (II) of such clause.
								(iv)The Secretary shall ensure that,
				by means of such procedures, the person or entity will have such access to the
				Employment Eligibility Database established and operated by the Secretary
				pursuant to section 303 of the Secure Borders
				FIRST (For Integrity, Reform, Safety, and Anti-Terrorism) Act of
				2007 as to enable the person or entity to obtain information,
				relating to the citizenship, residency, and work eligibility of the individual,
				which is necessary to inform the person or entity as to whether the individual
				is authorized to work in the United States.
								(v)A person or entity that establishes
				that the person or entity has complied in good faith with the requirements of
				this subparagraph with respect to the hiring, recruiting, or referral for
				employment of an alien in the United States shall not be liable for hiring an
				unauthorized alien, if—
									(I)such hiring, recruitment, or referral
				occurred due to an error in the phone verification system, the card-reader
				verification system, or the Employment Eligibility Database which was unknown
				to the employer at the time of such hiring; and
									(II)the employer terminates that employment
				of the alien upon being informed of the
				error.
									.
					(b)Conforming
			 AmendmentsSection 274A of the Immigration and Nationality Act (8 U.S.C. 1324a)
			 is amended—
						(1)in subsection (a),
			 by striking paragraphs (3), (5), and (6) and redesignating paragraphs (4) and
			 (7) as paragraphs (3) and (4), respectively;
						(2)in subsection
			 (b)—
							(A)by striking
			 Attorney General each place such term appears and inserting
			 Secretary of Homeland Security;
							(B)by amending the
			 matter preceding paragraph (2) to read as follows:
								
									(b)Verification
				Forms
										(1)Attestation of
				complianceThe verification procedures prescribed under
				subsection (a)(1)(B) shall include an attestation, made under penalty of
				perjury and on a form designated or established by the Secretary of Homeland
				Security by regulation, that the employer, recruiter, or referrer has complied
				with such procedures.
										;
				and
							(C)by striking
			 paragraph (6);
							(3)by striking
			 subsection (d); and
						(4)by amending
			 subsection (h)(3) to read as follows:
							
								(3)DefinitionsFor
				purposed of this section:
									(A)The term
				authorized to work in the United States, when applied to an
				individual, means that the individual is not an unauthorized alien.
									(B)The term
				employee shall have the meaning given such term in section 210(j)
				of the Social Security Act (42 U.S.C.
				410(j)).
									(C)The term
				unauthorized alien means, with respect to the employment of an
				alien at a particular time, that the alien is not at that time—
										(i)an
				alien lawfully admitted for permanent residence; or
										(ii)authorized to be
				so employed by this Act or by the Secretary of Homeland
				Security.
										.
						(c)Effective
			 DateThe amendments made by this section shall take effect 2
			 years after the date of the enactment of this Act and shall apply to employment
			 of any individual in any capacity commencing on or after such effective
			 date.
					305.ComplianceSection 274A of the
			 Immigration and Nationality Act (8
			 U.S.C. 1324a) is amended—
					(1)in subsection
			 (e)(4)—
						(A)in subparagraph
			 (A), in the matter before clause (i), by inserting , subject to
			 paragraphs (10) through (12), after in an amount;
						(B)in subparagraph
			 (A)(i), by striking not less than $250 and not more than $2,000
			 and inserting not less than $5,000 and not more than
			 $7,500;
						(C)in subparagraph
			 (A)(ii), by striking not less than $2,000 and not more than
			 $5,000 and inserting not less than $10,000 and not more than
			 $15,000;
						(D)in subparagraph
			 (A)(iii), by striking not less than $3,000 and not more than
			 $10,000 and inserting not less than $25,000 and not more than
			 $40,000; and
						(E)by amending
			 subparagraph (B) to read as follows:
							
								(B)may require the
				person or entity to take such other remedial action as is
				appropriate.
								;
						(2)in
			 subsection (e)(5)—
						(A)by inserting
			 , subject to paragraphs (10) through (12), after in an
			 amount;
						(B)by striking
			 $100 and inserting $1,000;
						(C)by striking
			 $1,000 and inserting $25,000;
						(D)by striking
			 the size of the business of the employer being charged, the good faith
			 of the employer and inserting the good faith of the employer
			 being charged; and
						(E)by adding at the
			 end the following sentence: Failure by a person or entity to utilize the
			 employment eligibility verification system as required by law, or providing
			 information to the system that the person or entity knows or reasonably
			 believes to be false, shall be treated as a violation of subsection
			 (a)(1)(A).;
						(3)by adding at the
			 end of subsection (e) the following new paragraphs:
						
							(10)Mitigation of
				civil money penalties for smaller employersIn the case of
				imposition of a civil penalty under paragraph (4)(A) with respect to a
				violation of subsection (a)(1)(A) or (a)(2) for hiring or continuation of
				employment by an employer and in the case of imposition of a civil penalty
				under paragraph (5) for a violation of subsection (a)(1)(B) for hiring by an
				employer, the dollar amounts otherwise specified in the respective paragraph
				shall be reduced as follows:
								(A)In the case of an
				employer with an average of fewer than 26 full-time equivalent employees (as
				defined by the Secretary of Homeland Security), the amounts shall be reduced by
				60 percent.
								(B)In the case of an
				employer with an average of at least 26, but fewer than 101, full-time
				equivalent employees (as so defined), the amounts shall be reduced by 40
				percent.
								(C)In the case of an
				employer with an average of at least 101, but fewer than 251, full-time
				equivalent employees (as so defined), the amounts shall be reduced by 20
				percent.
								The last
				sentence of paragraph (4) shall apply under this paragraph in the same manner
				as it applies under such paragraph.(11)Exemption from
				penalty for initial good faith violationIn the case of
				imposition of a civil penalty under paragraph (4)(A) with respect to a
				violation of subsection (a)(1)(A) or (a)(2) for hiring or continuation of
				employment or recruitment or referral by person or entity and in the case of
				imposition of a civil penalty under paragraph (5) for a violation of subsection
				(a)(1)(B) for hiring or recruitment or referral by a person or entity, the
				penalty otherwise imposed shall be waived if the violator establishes that it
				was the first such violation of such provision by the violator and the violator
				acted in good faith.
							(12)Safe harbor for
				contractorsA person or other entity shall not be liable for a
				penalty under paragraph (4)(A) with respect to the violation of subsection
				(a)(1)(A), (a)(1)(B), or (a)(2) with respect to the hiring or continuation of
				employment of an unauthorized alien by a subcontractor of that person or entity
				unless the person or entity knew that the subcontractor hired or continued to
				employ such alien in violation of such
				subsection.
							.
					(4)by amending
			 paragraph (1) of subsection (f) to read as follows:
						
							(1)Criminal
				penaltyAny person or entity which engages in a pattern or
				practice of violations of subsection (a)(1) or (2) shall be fined not more than
				$50,000 for each unauthorized alien with respect to which such a violation
				occurs, imprisoned for not less than one year, or both, notwithstanding the
				provisions of any other Federal law relating to fine
				levels.
							;
				and
					(5)in subsection
			 (f)(2), by striking Attorney General each place it appears and
			 inserting Secretary of Homeland Security.
					306.Authorizations of
			 appropriations
					(a)Department of
			 Homeland SecurityExcept as otherwise provided in this subtitle,
			 there are authorized to be appropriated to the Department of Homeland Security
			 for each fiscal year beginning on or after October 1, 2007, such sums as may be
			 necessary to carry out this subtitle and the amendments made by this subtitle,
			 of which not less than $100,000,000 shall be for the purpose of carrying out
			 section 274A(a)(1)(B) of the Immigration and
			 Nationality Act (8 U.S.C. 1324a(a)(1)(B)), as amended by section 305
			 of this Act.
					(b)Social Security
			 AdministrationThere are authorized to be appropriated to the
			 Social Security Administration for each fiscal year beginning on or after
			 October 1, 2007, such sums as are necessary to carry out the amendments made by
			 section 302.
					307.Rules of
			 construction
					(a)In
			 GeneralNothing in this subtitle shall be construed—
						(1)to require the
			 presentation of a Social Security card for any purpose other than—
							(A)for the
			 administration and enforcement of the Social Security laws of the United
			 States; or
							(B)for the purpose of
			 implementing and enforcing this subtitle and the amendments made by this
			 subtitle; or
							(2)to
			 require the Social Security card to be carried by an individual.
						(b)No National
			 Identification CardIt is the policy of the United States that
			 the Social Security card shall not be used as a national identification
			 card.
					BEmployment
			 Eligibility Verification and Anti-Identity Theft Act
				311.Short
			 titleThis subtitle may be
			 cited as the Employment Eligibility
			 Verification and Anti-Identity Theft Act.
				312.Requiring
			 agencies to send no-match letters
					(a)Social security
			 administrationThe Commissioner of the Social Security
			 Administration shall send a written notice to a person or entity each time that
			 the combination of name and Social Security account number submitted by the
			 person or entity for an individual does not match Social Security
			 Administration records.
					(b)Department of
			 homeland securityThe Secretary of Homeland Security shall send a
			 written notice to a person or entity each time that such Secretary determines
			 that an immigration status document or employment authorization document
			 presented or referenced by an individual during the process of completing the
			 attestations required by the person or entity for employment eligibility
			 verification was assigned to another person, or that there is no agency record
			 that the document was assigned to any person.
					313.Requiring
			 employers to take action upon receipt of a no-match
			 letterBeginning on the date
			 that is 6 months after the date of the enactment of this Act, a person or
			 entity that has received a written notice under section 312 shall, within 3
			 business days of receiving such notice, verify the individual’s employment
			 authorization and identity through the verification system established under
			 section 314.
				314.Verification
			 systemNot later than 6 months
			 after the date of enactment of this Act, the Secretary of Homeland Security, in
			 consultation with the Commissioner of the Social Security Administration, as
			 appropriate, shall establish and administer a verification system through which
			 persons or entities that have received written notice under section 312 shall
			 verify an individual’s employment authorization and identity.
				315.Design and
			 operation of systemThe
			 verification system established under section 314 shall be designed and
			 operated—
					(1)to maximize its
			 reliability and ease of use, consistent with insulating and protecting the
			 privacy and security of the underlying information;
					(2)to respond to all
			 required inquiries under this subtitle regarding whether individuals are
			 authorized to be employed and to register all times when such inquiries are not
			 received;
					(3)with appropriate
			 administrative, technical, and physical safeguards to prevent unauthorized
			 disclosure of personal information; and
					(4)to have reasonable
			 safeguards against the system’s resulting in unlawful discriminatory practices
			 based on national origin or citizenship status, including—
						(A)the selective or
			 unauthorized use of the system to verify eligibility;
						(B)the use of the
			 system prior to an offer of employment; or
						(C)the exclusion of
			 certain individuals from consideration for employment as a result of a
			 perceived likelihood that additional verification will be required, beyond what
			 is required for most job applicants.
						316.Extension of
			 timeIf a person or entity in
			 good faith attempts to make an inquiry during the time period specified and the
			 verification system established under section 314 has registered that not all
			 inquiries were received during such time, the person or entity may make an
			 inquiry on the first subsequent working day in which the verification system
			 registers that it has received all inquiries. If the verification system cannot
			 receive inquiries at all times during a day, the person or entity merely has to
			 assert that the entity attempted to make the inquiry on that day for the
			 previous sentence to apply to such an inquiry, and does not have to provide any
			 additional proof concerning such inquiry.
				317.Retention of
			 proof of verification completionAfter completion of the verification process
			 established under section 314, a person or entity shall retain a paper,
			 microfiche, microfilm, or electronic version of the form received through the
			 verification process (or, in the case of a telephonic verification, a paper,
			 microfiche, microfilm, or electronic record of the telephonic verification code
			 number) and make it available for inspection by officers of the Department of
			 Homeland Security, the Special Counsel for Immigration-Related Unfair
			 Employment Practices, or the Department of Labor for 3 years after the date on
			 which the form or telephonic verification code number was received.
				318.Termination of
			 employment
					(a)Burden on
			 individual To resolve errorsIf a person or entity has received
			 an initial nonverification regarding an individual from the verification system
			 established under section 315, the person or entity shall notify the individual
			 in writing within 1 business day of such receipt. In such notice, the person or
			 entity shall advise the individual that the burden is on the individual to
			 resolve any error in the verification mechanism not later than 30 days after
			 the date on which the notice is issued. Such notice shall also state that the
			 person or entity shall be required to verify once again the individual’s
			 employment authorization and identity through the verification system
			 established under section 315, and to terminate any employment in the United
			 States, and any recruitment, hiring, or referral for employment in the United
			 States, of the individual, if a final nonverification is received.
					(b)Additional
			 verificationA person or entity that has issued a notice under
			 subsection (a) shall, within 33 business days of such issuance, verify once
			 again the individual’s employment authorization and identity through the
			 verification system established under section 314. Sections 316 and 317 shall
			 apply to such final verification in the same manner as such sections applied to
			 the initial verification.
					319.Final
			 verification
					(a)Within 7 days of
			 receiving final nonverification for an individual, the person or entity issued
			 a notice under section 312(a) of this Act shall provide the Commissioner of
			 Social Security with a copy of such individual’s verification form as described
			 in section 274A(b)(3) of the Immigration and Nationality Act (8 U.S.C.
			 1324a(b)(3)) in addition to any other information regarding the last known
			 name, address, and location of such individual.
					(b)Within 3 business
			 days of receiving such notification, the Commissioner of Social Security shall
			 provide such information to the Secretary of Homeland Security.
					320.Employer
			 violationsA person or entity
			 shall be considered to have violated section 274A(a)(1)(A) of the Immigration
			 and Nationality Act (8 U.S.C. 1324a(a)(1)(A)) if the person or entity—
					(1)continues to
			 employ in the United States, or recruits, hires, or refers for employment in
			 the United States, an individual after receiving a final nonverification
			 regarding an individual from the verification system established under section
			 314; or
					(2)otherwise fails to
			 take an action required under this subtitle.
					321.Limitation on
			 use
					(a)In
			 generalNotwithstanding any other provision of law, nothing in
			 this subtitle shall be construed to permit or allow any department, bureau, or
			 other agency of the United States Government to utilize any information, data
			 base, or other records assembled under this subtitle for any other purpose
			 other than as provided for under this subtitle.
					(b)No national
			 identification cardNothing in this subtitle shall be construed
			 to authorize, directly or indirectly, the issuance or use of national
			 identification cards or the establishment of a national identification
			 card.
					322.Federal Tort
			 Claims Act remedyIf an
			 individual alleges that the individual would not have been dismissed from a job
			 but for an error of the verification mechanism, the individual may seek
			 compensation only through the mechanism of chapter 171 of title 28, United
			 States Code (popularly known as the Federal Tort Claims Act), and injunctive
			 relief to correct such error. No class action may be brought under this
			 subtitle.
				323.Protection from
			 liability for actions taken on the basis of informationNo person or entity shall be civilly or
			 criminally liable for any action taken in good faith reliance on information
			 provided through the employment eligibility verification mechanism established
			 under this subtitle.
				CNew IDEA (Illegal
			 Deduction Elimination Act)
				331.Short
			 titleThis subtitle may be
			 cited as the New IDEA (Illegal Deduction Elimination
			 Act).
				332.Clarification
			 that wages paid to unauthorized aliens may not be deducted from gross
			 income
					(a)In
			 generalSubsection (c) of section 162 of the Internal Revenue
			 Code of 1986 (relating to illegal bribes, kickbacks, and other payments) is
			 amended by adding at the end the following new paragraph:
						
							(4)Wages paid to or
				on behalf of unauthorized aliens
								(A)In
				generalNo deduction shall be allowed under subsection (a) for
				any wage paid to or on behalf of an unauthorized alien, as defined under
				section 274A(h)(3) of the Immigration and Nationality Act (8 U.S.C.
				1324a(h)(3)).
								(B)WagesFor
				the purposes of this paragraph, the term wages means all
				remuneration for employment, including the cash value of all remuneration
				(including benefits) paid in any medium other than cash.
								(C)Safe
				HarborIf a person or other
				entity is participating in the basic pilot program described in section 403 of
				the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8
				U.S.C. 1324a note) and obtains confirmation of identity and employment
				eligibility in compliance with the terms and conditions of the program with
				respect to the hiring (or recruitment or referral) of an employee, subparagraph
				(A) shall not apply with respect to wages paid to such
				employee.
								.
					(b)6-year
			 limitation on assessment and collectionSubsection (c) of section
			 6501 of such Code (relating to exceptions) is amended by adding at the end the
			 following new paragraph:
						
							(10)Deduction
				claimed for wages paid to unauthorized aliensIn the case of a
				return of tax on which a deduction is shown in violation of section 162(c)(4),
				any tax under chapter 1 may be assessed, or a proceeding in court for the
				collection of such tax may be begun without assessment, at any time within 6
				years after the return was
				filed.
							.
					(c)Use of
			 documentation for enforcement purposesSection 274A of the Illegal Immigration
			 Reform and Immigrant Responsibility Act of 1996 is amended—
						(1)in subparagraph
			 (b)(5), by inserting , section 162(c)(4) of the Internal Revenue Code of
			 1986, after enforcement of this chapter;
						(2)in subparagraph
			 (d)(2)(F), by inserting , section 162(c)(4) of the Internal Revenue Code
			 of 1986, after enforcement of this chapter; and
						(3)in subparagraph
			 (d)(2)(G), by inserting section 162(c)(4) of the Internal Revenue Code
			 of 1986 or after or enforcement of.
						(d)Availability of
			 informationThe Commissioner of Social Security shall make
			 available to the Commissioner of Internal Revenue any information related to
			 the investigation and enforcement of section 162(c)(4) of the Internal Revenue
			 Code of 1986, including any no-match letter and any information in the suspense
			 earnings file.
					(e)Effective
			 date
						(1)Except as provided
			 in paragraph (2), this Act and the amendments made by this Act shall take
			 effect on the date of the enactment of this Act.
						(2)The amendments
			 made by subsections (a) and (b) shall apply to taxable years beginning after
			 December 31, 2007.
						DImproved Security
			 for Birth Certificates
				341.Definitions
					(a)Applicability of
			 DefinitionsExcept as otherwise specifically provided, the
			 definitions contained in section 201 of the REAL ID Act of 2005 (division B of
			 Public Law 109–13) apply to this subtitle.
					(b)Other
			 DefinitionsIn this subtitle, the following definitions
			 apply:
						(1)Birth
			 certificateThe term birth certificate means a
			 certificate of birth—
							(A)for an individual
			 (regardless of where born)—
								(i)who
			 is a citizen or national of the United States at birth; and
								(ii)whose birth is
			 registered in the United States; and
								(B)that—
								(i)is
			 issued by a Federal, State, or local government agency or authorized custodian
			 of record and produced from birth records maintained by such agency or
			 custodian of record; or
								(ii)is an
			 authenticated copy, issued by a Federal, State, or local government agency or
			 authorized custodian of record, of an original certificate of birth issued by
			 such agency or custodian of record.
								(2)Full legal
			 nameThe term full
			 legal name means the complete name of the person, including the birth
			 name as recorded in the state and or nation of birth, as applicable, and any
			 suffixes or names appended through lawful action through marriage, adoption or
			 lawful name change.
						(3)RegistrantThe
			 term registrant means, with respect to a birth certificate, the
			 person whose birth is registered on the certificate.
						(4)StateThe
			 term State has the the meaning given such term in section 201 of
			 the REAL ID Act of 2005 (division B of Public Law 109–13), except that New York
			 City shall be treated as a State separate from New York.
						342.Applicability
			 of minimum standards to local governmentsThe minimum standards in this subtitle
			 applicable to birth certificates issued by a State shall also apply to birth
			 certificates issued by a local government in the State. It shall be the
			 responsibility of the State to ensure that local governments in the State
			 comply with the minimum standards.
				343.Minimum
			 standards for Federal recognition
					(a)Minimum
			 Standards for Federal Use
						(1)In
			 generalBeginning 3 years after the date of the enactment of this
			 Act, a Federal agency may not accept, for any official purpose, a birth
			 certificate issued by a State to any person unless the State is meeting the
			 requirements of this section.
						(2)State
			 certificationsThe Secretary shall determine whether a State is
			 meeting the requirements of this section based on certifications made by the
			 State to the Secretary. Such certifications shall be made at such times and in
			 such manner as the Secretary, in consultation with the Secretary of Health and
			 Human Services, may prescribe by regulation.
						(b)Minimum Document
			 StandardsTo meet the
			 requirements of this section, a State shall include, on each birth certificate
			 issued to a person by the State, the use of safety paper, the seal of the
			 issuing custodian of record, and such other features as the Secretary may
			 determine necessary to prevent tampering, counterfeiting, and otherwise
			 duplicating the birth certificate for fraudulent purposes. The Secretary may
			 not require a single design to which birth certificates issued by all States
			 must conform. However, the Secretary shall require a minimum standard set of
			 security features incorporated into birth certificates issued by all States,
			 such as digital watermarks, so that validation of such security features can be
			 affordably made be law enforcement officials, by motor vehicle administrators,
			 and State and Federal officials.
					(c)Minimum Issuance
			 Standards
						(1)In
			 generalTo meet the requirements of this section, a State shall
			 require and verify the following information from the requestor before issuing
			 an authenticated copy of a birth certificate:
							(A)The name on the
			 birth certificate.
							(B)The date and
			 location of the birth.
							(C)The mother’s
			 maiden name.
							(D)Substantial proof
			 of the requestor’s identity.
							(E)Where available, authentication of identity
			 through comparison with a biometric identifier.
							(2)Issuance to
			 persons not named on birth certificateTo meet the requirements
			 of this section, in the case of a request by a person who is not named on the
			 birth certificate, a State must require the presentation of legal authorization
			 to request the birth certificate before issuance.
						(3)Issuance to
			 family membersNot later than one year after the date of the
			 enactment of this Act, the Secretary, in consultation with the Secretary of
			 Health and Human Services and the States, shall establish minimum standards for
			 issuance of a birth certificate to specific family members, their authorized
			 representatives, and others who demonstrate that the certificate is needed for
			 the protection of the requestor’s personal or property rights.
						(4)WaiversA
			 State may waive the requirements set forth in subparagraphs (A) through (C) of
			 subsection (c)(1) in exceptional circumstances, such as the incapacitation of
			 the registrant.
						(5)Applications by
			 electronic meansTo meet the requirements of this section, for
			 applications by electronic means, through the mail or by phone or fax, a State
			 shall employ third party verification, or equivalent verification, of the
			 identity of the requestor.
						(6)Verification of
			 documentsTo meet the requirements of this section, a State shall
			 verify the documents used to provide proof of identity of the requestor.
						(d)Other
			 RequirementsTo meet the requirements of this section, a State
			 shall adopt, at a minimum, the following practices in the issuance and
			 administration of birth certificates:
						(1)Establish and
			 implement minimum building security standards for State and local vital record
			 offices.
						(2)Restrict public
			 access to birth certificates and information gathered in the issuance process
			 to ensure that access is restricted to entities with which the State has a
			 binding privacy protection agreement.
						(3)Subject all
			 persons with access to vital records to appropriate security clearance
			 requirements.
						(4)Establish
			 fraudulent document recognition training programs for appropriate employees
			 engaged in the issuance process.
						(5)Establish and
			 implement internal operating system standards for paper and for electronic
			 systems.
						(6)Establish a central electronic database
			 that—
							(A)is maintained in a
			 physically secure environment so that unauthorized access can be
			 prevented;
							(B)is linked through
			 the Electronic Verification of Vital Event System (EVVES) established under
			 section 345 or an equivalent system to provide interoperative data exchange
			 with other States and with Federal agencies, subject to privacy restrictions
			 and confirmation of the authority and identity of the requestor; and
							(C)incorporates
			 within its records, to ensure process integrity, the full legal name of any
			 authorized requestor, the date of the request, and the relationship to the
			 person whose birth is recorded on the birth certificate.
							(7)Ensure that birth
			 and death records are matched in a comprehensive and timely manner, and that
			 all electronic birth records and paper birth certificates of decedents are
			 marked deceased.
						(8)Cooperate with the
			 Secretary in the implementation of electronic verification of vital events
			 under section 345.
						344.Establishment
			 of electronic birth and death registration systemsIn
			 consultation with the Secretary of Health and Human Services and the
			 Commissioner of Social Security, the Secretary shall take the following
			 actions:
					(1)Work with the
			 States to establish a common data set and common data exchange protocol for
			 electronic birth registration systems and death registration systems.
					(2)Coordinate
			 requirements for such systems to align with a national model.
					(3)Ensure that fraud
			 prevention is built into the design of electronic vital registration systems in
			 the collection of vital event data, the issuance of birth certificates, and the
			 exchange of data among government agencies.
					(4)Ensure that
			 electronic systems for issuing birth certificates, in the form of printed
			 abstracts of birth records or digitized images, employ a common format of the
			 certified copy, so that those requiring such documents can quickly confirm
			 their validity.
					(5)Establish uniform
			 field requirements for State birth registries.
					(6)Not later than 1
			 year after the date of the enactment of this Act, establish a process with the
			 Department of Defense that will result in the sharing of data, with the States
			 and the Social Security Administration, regarding deaths of United States
			 military personnel and the birth and death of their dependents.
					(7)Not later than 1
			 year after the date of the enactment of this Act, establish a process with the
			 Department of State to improve registration, notification, and the sharing of
			 data with the States and the Social Security Administration, regarding births
			 and deaths of United States citizens abroad.
					(8)Not later than 3
			 years after the date of establishment of databases provided for under this
			 section, require States to record and retain electronic records of pertinent
			 identification information collected from requestors who are not the
			 registrants.
					(9)Not later than 6
			 months after the date of the enactment of this Act, submit to Congress, a
			 report on whether there is a need for Federal laws to address penalties for
			 fraud and misuse of vital records and whether violations are sufficiently
			 enforced.
					345.Electronic
			 verification of vital events
					(a)Lead
			 AgencyThe Secretary shall lead the implementation of the
			 Electronic Verification of Vital Events System for the purpose of verifying a
			 person’s birth and death.
					(b)RegulationsIn
			 carrying out subsection (a), the Secretary shall issue regulations to establish
			 a means by which authorized Federal and State agency users with a single
			 interface will be able to generate an electronic query to any participating
			 vital records jurisdiction throughout the Nation to verify the contents of a
			 paper birth certificate. Pursuant to the regulations, an electronic response
			 from the participating vital records jurisdiction as to whether there is a
			 birth record in their database that matches the paper birth certificate will be
			 returned to the user, along with an indication if the matching birth record has
			 been flagged deceased. The regulations shall take effect not
			 later than 5 years after the date of the enactment of this Act.
					346.Grants to
			 States
					(a)In
			 GeneralThe Secretary is authorized to award grants to States to
			 modernize State birth and death certificate records and otherwise to satisfy
			 the requirements of this subtitle. On an expedited basis, the Secretary shall
			 award grants or contracts for the purpose of improving the accuracy and
			 electronic availability of States’ records of births, deaths, and of other
			 records necessary for implementation of the Electronic Verification of Vital
			 Events System established in section 345, and as otherwise necessary to advance
			 the purposes of this subtitle.
					(b)Regulation
			 complianceA State that does
			 fails to certify the State’s intent to comply with the regulations issued to
			 implement this subtitle not later than December 31, 2013, or that does not
			 submit a compliance plan acceptable to the Secretary is not eligible for a
			 grant under subsection (a).
					(c)DurationGrants may be awarded under this section
			 during fiscal years 2008 through 2012.
					(d)Eligible
			 recipientsIf the Secretary
			 of Homeland Security determines that compliance with this subtitle can best be
			 achieved by awarding grants or contracts to a State, a group of States, a
			 government agency, a chartered nonprofit organization, or a private entity, the
			 Secretary may utilize funds under this section to award such grants or
			 contracts.
					(e)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Secretary for each of the fiscal years 2008 through 2012 such sums as may be
			 necessary to carry out this chapter.
					347.Authority
					(a)Participation With
			 Federal Agencies and StatesAll authority to issue regulations,
			 certify standards, and issue grants under this chapter shall be carried out by
			 the Secretary, with the concurrence of the Secretary of Health and Human
			 Services and in consultation with State vital statistics offices and
			 appropriate Federal agencies.
					(b)Extensions of
			 DeadlinesThe Secretary may grant to a State an extension of time
			 to meet the requirements of section 329(a)(1) if the State provides adequate
			 justification for noncompliance.
					348.RepealSection 7211 of Public Law 108–458 is
			 repealed.
				EStop the Misuse of
			 ITINs Act of 2007
				351.Short
			 titleThis subtitle may be
			 cited as the Stop the Misuse of ITINs
			 Act of 2007.
				352.Notification of
			 employment status of individuals not authorized to work in the United
			 States
					(a)In
			 generalSubsection (i) of section 6103 of the Internal Revenue
			 Code of 1986 (relating to confidentiality and disclosure of returns and return
			 information) is amended by adding at the end the following new
			 paragraph:
						
							(9)Disclosure to
				secretary of homeland security of employment information of employees not
				authorized to be employed in united states
								(A)In
				generalIf—
									(i)the Secretary
				receives a return from any person or entity (hereafter in this paragraph
				referred to as the employer) showing wages (as defined in
				section 3121(a)) paid to any employee, and
									(ii)the TIN of such
				employee, as shown on such return, indicates that such employee is not
				authorized to be employed in the United States,
									the
				Secretary shall provide electronically to the Secretary of Homeland Security
				the following information as shown on such return: the name, address, and TIN
				of such employee and the name, address, and employer identification number of
				the employer.(B)Notice to
				employer and employeeWhenever the Secretary sends a notice under
				subparagraph (A) with respect to any employer and employee, the Secretary also
				shall notify the employer and the employee in writing that such employee is not
				authorized to be employed in the United States and that the employee’s
				employment with the employer should be terminated not later than the 30th day
				after the date of the notice. Such notice shall also describe—
									(i)the employer’s
				obligations under this paragraph,
									(ii)the employee’s right under this paragraph
				to contest the determination that the employee is not authorized to be employed
				in the United States, and
									(iii)the procedure
				under this paragraph for contesting such determination.
									(C)Employee’s right
				to contest
									(i)Notice to
				employeeIf any employer receives such a notice from the
				Secretary with respect to an employee, the employer shall, within 3 business
				days after the date the employer received such notice, provide a copy of such
				notice to the employee.
									(ii)Right to
				contestAn employee may contest the accuracy of such notice
				during the 30-day period beginning on the date that the employer provided the
				notice under clause (i) to the employee.
									(iii)Contest
				procedureIf, during such 30-day period, the employee provides
				the employer with information substantiating such employee’s claimed
				authorization to be employed in the United States, the employer shall, in such
				form and manner as the Secretary shall prescribe, provide to the
				Secretary—
										(I)the employee’s name, address, and taxpayer
				identification number,
										(II)the employer’s
				name, address, telephone number, and employer identification number, and
										(III)the information provided by the employee to
				the employer substantiating such employee’s authorization to be employed in the
				United States.
										(D)Verification
				from department of homeland security
									(i)Transmittal of
				inquiryWithin 3 business
				days after receiving the information described in subparagraph (C)(iii), the
				Secretary shall provide such information electronically to the Secretary of
				Homeland Security.
									(ii)ResponseWithin 7 business days after receiving such
				information, the Secretary of Homeland Security shall electronically notify the
				Secretary, and shall notify the employer and employee in writing, as to whether
				the employee is authorized to be employed in the United States.
									(E)Suspension of
				obligation to terminate employment until response received
									(i)In
				generalExcept as provided in clause (ii), if the employee meets
				the requirement of subparagraph (C)(iii), the employer’s obligation to
				terminate the employment of such employee shall be suspended until the employer
				receives the notice described in subparagraph (D)(ii).
									(ii)Timely response
				not receivedIf the employer does not receive such notice before
				the 30th day after the close such 30-day period, the employer shall so notify
				the Secretary.
									(F)Rebuttable
				presumption of violation of the Immigration and Nationality Act
									(i)In
				generalA rebuttable presumption is created that the employer has
				violated section 274A(a)(1)(A) of the Immigration and Nationality Act
				if—
										(I)the employer
				employs an individual with respect to whom a notice is received under
				subparagraph (B) after the 30 days described in such subparagraph,
										(II)the employer
				fails to notify the Secretary as required by subparagraph (E)(ii) and employs
				such individual, or
										(III)the employer
				refers the individual for employment after receiving a notice under
				subparagraph (B) with respect to such individual.
										(ii)Exceptions
										(I)Suspension
				periodClause (i)(I) shall not apply during the suspension period
				described in subparagraph (E)(i).
										(II)Notice from
				secretary of homeland securityClause (i) shall cease to apply
				with respect to an individual after the date that the employer is notified by
				the Secretary of Homeland Security that such individual is authorized to be
				employed in the United States.
										(G)Refunds
				deniedNo refund of any tax imposed by this shall be made to any
				individual for any taxable year during any portion of which such individual is
				employed in the United States without being authorized to be so
				employed.
								(H)Special
				rules
									(i)Protection from
				liabilityNo employer shall be civilly or criminally liable under
				any law for any action taken in good faith reliance on information provided by
				the Secretary or the Secretary of Homeland Security with respect to any
				individual’s eligibility to be employed in the United States.
									(ii)Timely mailing
				treated as timely noticeRules similar to the rules of section
				7502 shall apply for purposes of this section.
									(iii)Last known
				address of employeeAny notice required to be provided to an
				employee under this section shall be sufficient if mailed to the employee at
				the last known address of the
				employee.
									.
					(b)Conforming
			 amendmentParagraph (4) of section 6103(p) of such Code is
			 amended by striking (5) or (7) each place it appears and
			 inserting (5), (7), or (9).
					(c)Effective
			 dateThe amendments made by this section shall apply to returns
			 received more than 180 days after the date of the enactment of this Act.
					FMiscellaneous
				361.Sharing of
			 social security data for immigration enforcement purposes
					(a)Social security
			 account numbersSection 264(f) of the Immigration and Nationality
			 Act (8 U.S.C. 1304(f)) is amended to read as follows:
						
							(f)Notwithstanding
				any other provision of law (including section 6103 of the Internal Revenue Code
				of 1986), the Secretary of Homeland Security, the Secretary of Labor, and the
				Attorney General are authorized to require an individual to provide the
				individual’s social security account number for purposes of inclusion in any
				record of the individual maintained by either such Secretary or the Attorney
				General, or of inclusion in any application, document, or form provided under
				or required by the immigration
				laws.
							.
					(b)Exchange of
			 informationSection 290(c) of the Immigration and Nationality Act
			 (8 U.S.C. 1360(c)) is amended by striking paragraph (2) and inserting the
			 following new paragraphs:
						
							(2)(A)Notwithstanding any
				other provision of law (including section 6103 of the Internal Revenue Code of
				1986), if earnings are reported on or after January 1, 1997, to the Social
				Security Administration on a social security account number issued to an alien
				not authorized to work in the United States, the Commissioner of Social
				Security shall provide the Secretary of Homeland Security with information
				regarding the name, date of birth, and address of the alien, the name and
				address of the person reporting the earnings, and the amount of the
				earnings.
								(B)The information described in
				subparagraph (A) shall be provided in an electronic form agreed upon by the
				Commissioner and the Secretary.
								(3)(A)Notwithstanding any
				other provision of law (including section 6103 of the Internal Revenue Code of
				1986), if a social security account number was used with multiple names, the
				Commissioner of Social Security shall provide the Secretary of Homeland
				Security with information regarding the name, date of birth, and address of
				each individual who used that social security account number, and the name and
				address of the person reporting the earnings for each individual who used that
				social security account number.
								(B)The information described in
				subparagraph (A) shall be provided in an electronic form agreed upon by the
				Commissioner and the Secretary for the sole purpose of enforcing the
				immigration laws.
								(C)The Secretary, in consultation with
				the Commissioner, may limit or modify the requirements of this paragraph, as
				appropriate, to identify the cases posing the highest possibility of fraudulent
				use of social security account numbers related to violation of the immigration
				laws.
								(4)(A)Notwithstanding any
				other provision of law (including section 6103 of the Internal Revenue Code of
				1986), if more than one person reports earnings for an individual during a
				single tax year, the Commissioner of Social Security shall provide the
				Secretary of Homeland Security information regarding the name, date of birth,
				and address of the individual, and the name and address of the each person
				reporting earnings for that individual.
								(B)The information described in
				subparagraph (A) shall be provided in an electronic form agreed upon by the
				Commissioner and the Secretary for the sole purpose of enforcing the
				immigration laws.
								(C)The Secretary, in consultation with
				the Commissioner, may limit or modify the requirements of this paragraph, as
				appropriate, to identify the cases posing the highest possibility of fraudulent
				use of social security account numbers related to violation of the immigration
				laws.
								(5)(A)The Commissioner of
				Social Security shall perform, at the request of the Secretary of Homeland
				Security, a search or manipulation of records held by the Commissioner if the
				Secretary certifies that the purpose of the search or manipulation is to obtain
				information that is likely to assist in identifying individuals (and their
				employers) who are using false names or social security account numbers, who
				are sharing a single valid name and social security account number among
				multiple individuals, who are using the social security account number of a
				person who is deceased, too young to work, or not authorized to work, or who
				are otherwise engaged in a violation of the immigration laws. The Commissioner
				shall provide the results of such search or manipulation to the Secretary,
				notwithstanding any other provision law (including section 6103 of the Internal
				Revenue Code of 1986).
								(B)The Secretary shall transfer to the
				Commissioner the funds necessary to cover the costs directly incurred by the
				Commissioner in carrying out each search or manipulation requested by the
				Secretary under subparagraph
				(A).
								.
					(c)False claims of
			 citizenship by nationals of the United StatesSection
			 212(a)(6)(C)(ii)(I) of the Immigration and Nationality Act (8 U.S.C.
			 1182(a)(6)(C)(ii)(I)) is amended by inserting or national after
			 citizen.
					362.Additional worksite
			 enforcement and fraud detection agents
					(a)Worksite
			 enforcementThe Secretary of Homeland Security shall, subject to
			 the availability of appropriations for such purpose, annually increase, by not
			 fewer than 2,000, the number of positions dedicated to enforcing compliance
			 with sections 274 and 274A of the Immigration and Nationality Act (8 U.S.C.
			 1324 and 1324a) during the five year period beginning on October 1,
			 2008.
					(b)Fraud
			 detectionThe Secretary of Homeland Security shall, subject to
			 the availability of appropriations for such purpose, increase by not fewer than
			 1,000 the number of positions for Immigration Enforcement Agents dedicated to
			 immigration fraud detection during the five year period beginning on October 1,
			 2008.
					(c)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of Homeland Security for each of fiscal years 2008 through 2012 such
			 sums as may be necessary to carry out this section.
					IVTemporary
			 Agricultural Worker Program
			401.Admission of
			 temporary H–2A workers
				(a)Procedure for
			 admissionSection 218 of the Immigration and Nationality Act (8 U.S.C. 1188)
			 is amended to read as follows:
					
						218.Admission of temporary H–2A workers(a)DefinitionsIn this section:
								(1)Area of
				employmentThe term
				area of employment means the area within normal commuting distance
				of the worksite or physical location where the work of the H–2A worker is or
				will be performed. If such work site or location is within a Metropolitan
				Statistical Area, any place within such area shall be considered to be within
				the area of employment.
								(2)DisplaceThe term displace means to lay
				off a worker from a job that is essentially equivalent to the job for which an
				H–2A worker is sought. A job shall not be considered to be essentially
				equivalent to another job unless the job—
									(A)involves essentially the same
				responsibilities as such other job;
									(B)was held by a
				United States worker with substantially equivalent qualifications and
				experience; and
									(C)is located in the
				same area of employment as the other job.
									(3)Eligible
				individualThe term
				eligible individual means an individual who is not an unauthorized
				alien (as defined in section 274A(h)(3)) with respect to the employment of the
				individual.
								(4)EmployerThe term employer means an
				employer who hires workers to perform agricultural employment.
								(5)H–2A
				workerThe term H–2A
				worker means a nonimmigrant described in section
				101(a)(15)(H)(ii)(a).
								(6)Lay off
									(A)In
				generalThe term lay
				off—
										(i)means to cause a
				worker’s loss of employment, other than through a discharge for inadequate
				performance, violation of workplace rules, cause, voluntary departure,
				voluntary retirement, or the expiration of a grant or contract (other than a
				temporary employment contract entered into in order to evade a condition
				described in paragraph (3) or (7) of subsection (b)); and
										(ii)does not include any situation in which the
				worker is offered, as an alternative to such loss of employment, a similar
				employment opportunity with the same employer (or, in the case of a placement
				of a worker with another employer under subsection (h)(2), with either employer
				described in such subsection) at equivalent or higher compensation and benefits
				than the position from which the employee was discharged, regardless of whether
				or not the employee accepts the offer.
										(B)ConstructionNothing in this paragraph is intended to
				limit an employee’s rights under a collective bargaining agreement or other
				employment contract.
									(7)Prevailing
				wageThe term
				prevailing wage means the wage rate that includes the 51st
				percentile of employees with similar experience and qualifications in the
				agricultural occupation in the area of intended employment, calculated using
				the same methodology used by the Department of Labor to determine prevailing
				wage for the purpose of the program described in section 101(a)(15)(H)(ii)(b)
				during 2007, and expressed in terms of the prevailing method of pay for the
				occupation in the area of intended employment.
								(8)United States
				workerThe term United
				States worker means any worker who is—
									(A)a national of the
				United States; or
									(B)a person admitted for permanent resident
				status under section 245 of the Immigration and Nationality Act (8 U.S.C.
				1255).
									(b)PetitionAn
				alien may not be admitted as an H–2A worker unless an employer has filed with
				the Secretary of Homeland Security a petition attesting to the
				following:
								(1)Temporary work
				or services
									(A)In
				generalThe employer is seeking to employ a specific number of
				agricultural workers on a temporary basis and will provide compensation to such
				workers at a specified wage rate and under specified conditions.
									(B)DefinitionFor
				purposes of this paragraph, a worker is employed on a temporary basis if the
				employer intends to employ the worker for no longer than 10 months during any
				contract period.
									(2)Benefits, wages,
				and working conditionsThe employer will provide, at a minimum,
				the benefits, wages, and working conditions required by subsection (j) to all
				workers employed in the jobs for which the H–2A worker is sought and to all
				other temporary workers in the same occupation at the place of
				employment.
								(3)Nondisplacement
				of United States workersThe
				employer did not displace and will not displace a United States worker employed
				by the employer during the period of employment of the H–2A worker and during
				the 30-day period immediately preceding such period of employment in the
				occupation at the place of employment for which the employer seeks approval to
				employ H–2A workers.
								(4)Recruitment
									(A)In
				generalThe employer—
										(i)conducted adequate recruitment in the area
				of intended employment before filing the attestation; and
										(ii)was unsuccessful in locating a qualified
				United States worker for the job opportunity for which the H–2A worker is
				sought.
										(B)Other
				requirementsThe recruitment
				requirement under subparagraph (A) is satisfied if the employer places—
										(i)a local job order with the State workforce
				agency serving the local area where the work will be performed, except that
				nothing in this clause shall require the employer to file an interstate job
				order under section 653 of title 20, Code of Federal Regulations; and
										(ii)a Sunday advertisement in a newspaper of
				general circulation in the area of intended employment.
										(C)Advertisement
				requirementThe advertisement
				requirement under subparagraph (B)(ii) is satisfied if the
				advertisement—
										(i)names the
				employer;
										(ii)directs
				applicants to contact the employer;
										(iii)provides a
				description of the vacancy that is specific enough to apprise United States
				workers of the job opportunity for which certification is sought;
										(iv)describes the
				geographic area with enough specificity to apprise applicants of any travel
				requirements and where applicants will likely have to reside to perform the
				job; and
										(v)states the rate of
				pay, which shall not be less than the wage paid for the occupation in the area
				of intended employment.
										(D)End of
				recruitment requirementThe
				requirement to recruit United States workers shall terminate on the first day
				of the contract period that work begins.
									(5)Offers to united
				states workersThe employer
				has offered or will offer the job for which the H–2A worker is sought to any
				eligible United States worker who—
									(A)applies;
									(B)is qualified for
				the job; and
									(C)will be available
				at the time and place of need.
									(6)Provision of
				insuranceIf the job for which the H–2A worker is sought is not
				covered by State workers’ compensation law, the employer will provide, at no
				cost to the worker, insurance covering injury and disease arising out of, and
				in the course of, the worker’s employment, which will provide benefits at least
				equal to those provided under the State workers’ compensation law for
				comparable employment.
								(7)Requirements for
				placement of H–2A workers with other employersA nonimmigrant who is admitted into the
				United States as an H–2A worker may be transferred to another employer that has
				certified to the Secretary of Homeland Security that it has filed a petition
				under this subsection and is in compliance with this section. The Secretary of
				Homeland Security shall establish a process for the approval and reissuance of
				visas for such transferred H–2A workers as necessary.
								(8)Strike or
				lockoutThere is not a strike
				or lockout in the course of a labor dispute which, under regulations
				promulgated by the Secretary of Labor, precludes the hiring of H–2A
				workers.
								(9)Previous
				violationsThe employer has not, during the previous two-year
				period, employed H–2A workers and knowingly violated a material term or
				condition of approval with respect to the employment of domestic or
				nonimmigrant workers, as determined by the Secretary of Labor after notice and
				opportunity for a hearing.
								(c)Public
				examinationNot later than 1
				working day after the date on which a petition under this section is filed, the
				employer shall make a copy of each such petition available for public
				examination, at the employer’s principal place of business or worksite.
							(d)List
								(1)In
				generalThe Secretary of
				Homeland Security shall maintain a list of the petitions filed under subsection
				(b), which shall—
									(A)be sorted by employer; and
									(B)include the number
				of H–2A workers sought, the wage rate, the period of intended employment, and
				the date of need for each alien.
									(2)AvailabilityThe Secretary of Homeland Security shall,
				at least monthly, submit a copy of the list described in paragraph (1) to the
				Secretary of Labor, who shall make the list available for public
				examination.
								(e)Petitioning for
				admission
								(1)In
				generalAn employer, or an association acting as an agent or
				joint employer for its members, that seeks the admission into the United States
				of an H–2A worker shall file with the Secretary of Homeland Security a petition
				that includes the attestations described in subsection (b).
								(2)Consideration of
				petitionsFor each petition filed and considered under this
				subsection—
									(A)the Secretary of
				Homeland Security may not require such petition to be filed more than 28 days
				before the first date the employer requires the labor or services of the H–2A
				worker; and
									(B)unless the
				Secretary of Homeland Security determines that the petition is incomplete or
				obviously inaccurate, the Secretary, not later than 7 days after the date on
				which such petition was filed, shall either approve or reject the
				petition.
									(3)Expedited
				adjudicationThe Secretary of Homeland Security shall—
									(A)establish a
				procedure for expedited adjudication of petitions filed under this subsection;
				and
									(B)not later than 7
				working days after such filing, transmit, by fax, cable, or other means
				assuring expedited delivery, a copy of notice of action on the petition—
										(i)in
				the case of approved petitions, to the petitioner, the Secretary of Labor, and
				to the appropriate immigration officer at the port of entry or United States
				consulate where the petitioner has indicated that the alien beneficiary or
				beneficiaries will apply for a visa or admission to the United States;
				and
										(ii)in the case of
				denied petitions, to the petitioner, including reasons for the denial and
				instructions on how to appeal such denial.
										(4)Petition
				agreementsBy filing an H–2A petition, a petitioner and each
				employer consents to allow access to the site where the labor is being
				performed to the Department of Labor, the Department of Homeland Security, or a
				State agency for the purpose of investigations to determine compliance with
				H–2A requirements.
								(f)Roles of
				agricultural associations
								(1)Permitting
				filing by agricultural associationsA petition to hire an alien as a temporary
				agricultural worker may be filed by an association of agricultural employers
				which use agricultural services.
								(2)Treatment of
				associations acting as employersIf an association is a joint or sole
				employer of temporary agricultural workers, such workers may be transferred
				among its members to perform agricultural services of a temporary nature for
				which the petition was approved.
								(3)Treatment of
				violations
									(A)Individual
				memberIf an individual
				member of a joint employer association violates any condition for approval with
				respect to the member’s petition, the Secretary of Homeland Security shall deny
				such petition only with respect to that member of the association unless the
				Secretary of Labor determines that the association or other member participated
				in, had knowledge of, or had reason to know of the violation.
									(B)Association of
				agricultural employers
										(i)Joint
				employerIf an association representing agricultural employers as
				a joint employer violates any condition for approval with respect to the
				association’s petition, the Secretary of Homeland Security shall deny such
				petition only with respect to the association and may not apply the denial to
				any individual member of the association, unless the Secretary of Labor
				determines that the member participated in, had knowledge of, or had reason to
				know of the violation.
										(ii)Sole
				employerIf an association of agricultural employers approved as
				a sole employer violates any condition for approval with respect to the
				association’s petition, no individual member of such association may be the
				beneficiary of the services of temporary alien agricultural workers admitted
				under this section in the occupation in which such aliens were employed by the
				association which was denied approval during the period such denial is in
				force, unless such member employs such aliens in the occupation in question
				directly or through an association which is a joint employer of such workers
				with the member.
										(g)Expedited
				administrative appealsThe
				Secretary of Homeland Security shall promulgate regulations to provide for an
				expedited procedure—
								(1)for the review of a
				denial of a petition under this section by the Secretary; or
								(2)at the
				petitioner’s request, for a de novo administrative hearing respecting the
				denial.
								(h)Miscellaneous
				provisions
								(1)Endorsement of
				documentsThe Secretary of Homeland Security shall provide for
				the endorsement of entry and exit documents of H–2A workers as may be necessary
				to carry out this section and to provide notice for purposes of section
				274A.
								(2)Preemption of
				State lawsThe provisions of subsections (a) and (c) of section
				214 and the provisions of this section preempt any State or local law
				regulating admissibility of nonimmigrant workers.
								(3)Fees
									(A)In
				generalThe Secretary of
				Homeland Security may require, as a condition of approving the petition, the
				payment of a fee, in accordance with subparagraph (B), to recover the
				reasonable cost of processing petitions.
									(B)Fee by type of
				employee
										(i)Single
				employerAn employer whose petition for temporary alien
				agricultural workers is approved shall, for each approved petition, pay a fee
				that—
											(I)subject to
				subclause (II), is equal to $100 plus $10 for each approved H–2A worker;
				and
											(II)does not exceed
				$1,000.
											(ii)AssociationEach
				employer-member of a joint employer association whose petition for H–2A workers
				is approved shall, for each such approved petition, pay a fee that—
											(I)subject to
				subclause (II), is equal to $100 plus $10 for each approved H–2A worker;
				and
											(II)does not exceed
				$1,000.
											(iii)Limitation on
				association feesA joint employer association under clause (ii)
				shall not be charged a separate fee.
										(C)Method of
				paymentThe fees collected under this paragraph shall be paid by
				check or money order to the Department of Homeland Security. In the case of
				employers of H–2A workers that are members of a joint employer association
				petitioning applying on their behalf, the aggregate fees for all employers of
				H–2A workers under the petition may be paid by 1 check or money order.
									(4)Employment
				verification program
									(A)In
				generalNot later than 12 months after the date of enactment of
				this paragraph, the Secretary of Homeland Security shall establish a mandatory
				employment verification program for all employers of H–2A workers to verify the
				eligibility of all individuals hired by each such employer, including those who
				present an H–2A visa to work in the United States.
									(B)Employer
				complianceEach employer of an H–2A worker shall comply with the
				requirements promulgated by the Secretary of Homeland Security to verify the
				identity and employment eligibility of all individuals hired.
									(C)RegulationsIn
				carrying out the program under this paragraph, the Secretary of Homeland
				Security shall promulgate regulations to require each employer to verify the
				employment eligibility of each employee hired through—
										(i)a
				secure Internet site;
										(ii)a
				machine capable of reading the H–2A visa, which shall serve as the
				identification and employment eligibility document for each H–2A alien;
				or
										(iii)a toll-free
				telephone number to check the accuracy of any social security number presented
				to the employer.
										(i)Enforcement
								(1)Investigations
				and auditsThe Secretary of
				Labor shall be responsible for conducting investigations and random audits of
				employer work sites to ensure compliance with the requirements of the H–2A
				program and all other requirements under this Act. All monetary fines levied
				against violating employers shall be paid to the Department of Labor and used
				to enhance the Department of Labor's investigatory and auditing power.
								(2)Failure to meet
				conditionsIf the Secretary of Labor finds, after notice and
				opportunity for a hearing, a failure to meet a condition of subsection (a), or
				a material misrepresentation of fact in a petition under subsection (a)—
									(A)the Secretary of
				Labor—
										(i)shall notify the
				Secretary of Homeland Security of such finding; and
										(ii)may, in addition,
				impose such other administrative remedies (including civil money penalties in
				an amount not to exceed $1,000 per violation) as the Secretary of Labor
				determines to be appropriate; and
										(B)the Secretary of
				Homeland Security may disqualify the employer from the employment of H–2A
				workers for a period of 1 year.
									(3)Penalties for
				willful failureIf the
				Secretary of Labor finds, after notice and opportunity for a hearing, a willful
				failure to meet a material condition of subsection (a), or a willful
				misrepresentation of a material fact in a petition under subsection (a)—
									(A)the Secretary of
				Labor—
										(i)shall notify the
				Secretary of Homeland Security of such finding; and
										(ii)may, in addition,
				impose such other administrative remedies (including civil money penalties in
				an amount not to exceed $5,000 per violation) as the Secretary of Labor
				determines to be appropriate;
										(B)the Secretary of Homeland Security
				may—
										(i)disqualify the
				employer from the employment of H–2A workers for a period of 2 years;
										(ii)for a second violation, the Secretary of
				Homeland Security may disqualify the employer from the employment of H–2A
				workers for a period of 5 years; and
										(iii)for a third violation, the Secretary of
				Homeland Security may permanently disqualify the employer from the employment
				of H–2A workers.
										(4)Penalties for
				displacement of United States workersIf the Secretary of Labor finds, after
				notice and opportunity for a hearing, a willful failure to meet a material
				condition of subsection (a) or a willful misrepresentation of a material fact
				in a petition under subsection (a), in the course of which failure or
				misrepresentation the employer displaced a United States worker employed by the
				employer during the period of employment on the employer's petition under
				subsection (a) or during the period of 30 days preceding such period of
				employment—
									(A)the Secretary of
				Labor—
										(i)shall notify the
				Secretary of Homeland Security of such finding; and
										(ii)may, in addition,
				impose such other administrative remedies (including civil money penalties in
				an amount not to exceed $15,000 per violation) as the Secretary of Labor
				determines to be appropriate; and
										(B)the Secretary of Homeland Security
				may—
										(i)disqualify the
				employer from the employment of H–2A workers for a period of 5 years;
				and
										(ii)for a second violation, permanently
				disqualify the employer from the employment of H–2A workers.
										(5)Limitations on
				civil money penaltiesThe
				Secretary of Labor may not impose total civil money penalties with respect to a
				petition under subsection (b) in excess of $90,000.
								(j)Failure To pay
				wages or required benefits
								(1)AssessmentIf the Secretary of Labor finds, after
				notice and opportunity for a hearing, that the employer has failed to pay the
				wages, transportation, subsistence reimbursement, or guarantee of employment
				attested by the employer under subsection (b)(2), the Secretary of Labor shall
				assess payment of back wages, or other required benefits, due any United States
				worker or H–2A worker employed by the employer in the specific employment in
				question.
								(2)AmountThe back wages or other required benefits
				described in paragraph (1)—
									(A)shall be equal to
				the difference between the amount that should have been paid and the amount
				that was paid to such worker; and
									(B)shall be
				distributed to the worker to whom such wages are due.
									(k)Minimum wages,
				benefits, and working conditions
								(1)Preferential
				treatment of aliens prohibited
									(A)In
				generalEach employer seeking
				to hire United States workers shall offer such workers not less than the same
				benefits, wages, and working conditions that the employer is offering, intends
				to offer, or will provide to H–2A workers. No job offer may impose on United
				States workers any restrictions or obligations which will not be imposed on the
				employer’s H–2A workers.
									(B)InterpretationEvery interpretation and determination made
				under this section or under any other law, regulation, or interpretative
				provision regarding the nature, scope, and timing of the provision of these and
				any other benefits, wages, and other terms and conditions of employment shall
				be made so that—
										(i)the services of
				workers to their employers and the employment opportunities afforded to workers
				by the employers, including those employment opportunities that require United
				States workers or H–2A workers to travel or relocate in order to accept or
				perform employment—
											(I)mutually benefit
				such workers, as well as their families, and employers; and
											(II)principally
				benefit neither employer nor employee; and
											(ii)employment
				opportunities within the United States benefit the United States
				economy.
										(2)Required
				wages
									(A)In
				generalEach employer
				petitioning for workers under subsection (b) shall pay not less than the
				greater of—
										(i)the prevailing
				wage to all workers in the occupation for which the employer has petitioned for
				workers; or
										(ii)the applicable
				State minimum wage.
										(B)Determination of
				wagesAn employer seeking to
				comply with subparagraph (A) may—
										(i)request and obtain
				a prevailing wage determination from the State employment agency; or
										(ii)rely on other
				wage information, including a survey of the prevailing wages of workers in the
				occupation in the area of employment that has been conducted or funded by the
				employer or a group of employers, using the methodology used by the Secretary
				of Labor to establish Occupational Employment and Wage estimate, or another
				methodology approved by the Secretary of Labor for the purpose of determining
				H–2A wages.
										(C)ComplianceAn employer shall be considered to have
				complied with the requirement under subparagraph (A) if the employer—
										(i)(I)obtains a prevailing
				wage determination under subparagraph (C)(i); or
											(II)relies on a qualifying survey of
				prevailing wages; and
											(ii)pays such
				prevailing wage.
										(3)Reimbursement of
				transportation costs
									(A)Requirement for
				reimbursementAn H–2A worker who completes 50 percent of the
				period of employment of the job for which the worker was hired, beginning on
				the first day of such employment, shall be reimbursed by the employer for the
				cost of the worker’s transportation and subsistence from—
										(i)the place from
				which the H–2A worker was approved to enter the United States to the location
				at which the work for the employer is performed; or
										(ii)if
				the H–2A worker traveled from a place in the United States at which the H–2A
				worker was last employed, from such place of last employment to the location at
				which the work for the employer is performed.
										(B)Timing of
				reimbursementReimbursement to the worker of expenses for the
				cost of the worker’s transportation and subsistence to the place of employment
				under subparagraph (A) shall be considered timely if such reimbursement is made
				not later than the worker’s first regular payday after a worker completes 50
				percent of the period of employment of the job opportunity as provided under
				this paragraph.
									(C)Additional
				reimbursementA worker who completes the period of employment for
				the job opportunity involved shall be reimbursed by the employer for the cost
				of the worker’s transportation and subsistence from the work site to the place
				where the worker was approved to enter the United States to work for the
				employer. If the worker has contracted with a subsequent employer, the previous
				and subsequent employer shall share the cost of the worker’s transportation and
				subsistence from work site to work site.
									(D)Limitation
										(i)Amount of
				reimbursementThe amount of reimbursement provided to a worker or
				alien under this paragraph shall be equal to the lesser of—
											(I)the actual cost to
				the worker or alien of the transportation and subsistence involved; or
											(II)the most
				economical and reasonable common carrier transportation charges and subsistence
				costs for the distance involved.
											(ii)Distance
				traveledNo reimbursement under subparagraph (A) or (B) shall be
				required if the distance traveled is 100 miles or less.
										(E)Reimbursement
				for laid off workersIf the worker is laid off or employment is
				terminated for contract impossibility (as described in paragraph (5)(D)) before
				the anticipated ending date of employment, the employer shall provide—
										(i)the transportation
				and subsistence required under subparagraph (C); and
										(ii)notwithstanding
				whether the worker has completed 50 percent of the period of employment, the
				transportation reimbursement required under subparagraph (A).
										(F)ConstructionNothing
				in this paragraph shall be construed to require an employer to reimburse visa,
				passport, consular, or international bordercrossing fees or any other fees
				associated with the H–2A worker’s lawful admission into the United States to
				perform employment that may be incurred by the worker.
									(4)Employment
				guarantee
									(A)In
				general
										(i)RequirementEach
				employer petitioning for workers under subsection (b) shall guarantee to offer
				the worker employment for the hourly equivalent of not less than 75 percent of
				the work hours during the total anticipated period of employment, beginning
				with the first work day after the arrival of the worker at the place of
				employment and ending on the expiration date specified in the job offer.
										(ii)Failure to meet
				guaranteeIf the employer affords the United States worker or the
				H–2A worker less employment than that required under this subparagraph, the
				employer shall pay such worker the amount which the worker would have earned if
				the worker had worked for the guaranteed number of hours.
										(iii)Period of
				employmentFor purposes of this subparagraph, the term
				period of employment means the total number of anticipated work
				hours and workdays described in the job offer and shall exclude the worker’s
				Sabbath and Federal holidays.
										(B)Calculation of
				hoursAny hours which the worker fails to work, up to a maximum
				of the number of hours specified in the job offer for a work day, when the
				worker has been offered an opportunity to do so, and all hours of work actually
				performed (including voluntary work in excess of the number of hours specified
				in the job offer in a work day, on the worker’s Sabbath, or on Federal
				holidays) may be counted by the employer in calculating whether the period of
				guaranteed employment has been met.
									(C)LimitationIf
				the worker voluntarily abandons employment before the end of the contract
				period, or is terminated for cause, the worker is not entitled to the 75
				percent guarantee described in subparagraph (A).
									(D)Termination of
				employment
										(i)In
				generalIf, before the expiration of the period of employment
				specified in the job offer, the services of the worker are no longer required
				due to any form of natural disaster, including flood, hurricane, freeze,
				earthquake, fire, drought, plant or animal disease, pest infestation,
				regulatory action, or any other reason beyond the control of the employer
				before the employment guarantee in subparagraph (A) is fulfilled, the employer
				may terminate the worker’s employment.
										(ii)RequirementsIf
				a worker’s employment is terminated under clause (i), the employer
				shall—
											(I)fulfill the
				employment guarantee in subparagraph (A) for the work days that have elapsed
				during the period beginning on the first work day after the arrival of the
				worker and ending on the date on which such employment is terminated;
				and
											(II)make efforts to
				transfer the United States worker to other comparable employment acceptable to
				the worker.
											(l)Expedited
				adjudication by the SecretaryThe Secretary of Homeland
				Security—
								(1)shall establish a
				procedure for expedited adjudication of petitions filed under subsection (e);
				and
								(2)not later than 7 working days after such
				filing shall, by fax, cable, or other means assuring expedited delivery
				transmit a copy of notice of action on the petition—
									(A)to the petitioner;
				and
									(B)in the case of
				approved petitions, to the appropriate immigration officer at the port of entry
				or United States consulate (as the case may be) where the petitioner has
				indicated that the alien beneficiary (or beneficiaries) will apply for a visa
				or admission to the United States.
									(m)Period of
				admission
								(1)In
				generalAn H–2A worker shall
				be admitted for a period of employment, not to exceed 10 months, that
				includes—
									(A)a period of not
				more than 7 days prior to the beginning of the period of employment for the
				purpose of travel to the work site; and
									(B)a period of not
				more than 14 days following the period of employment for the purpose of
				departure or extension based on a subsequent offer of employment.
									(2)Employment
				limitationAn alien may not
				be employed during the 14-day period described in paragraph (1)(B) except in
				the employment for which the alien was previously authorized.
								(3)ConstructionNothing
				in this subsection shall limit the authority of the Secretary of Homeland
				Security to extend the stay of an alien under any other provision of this
				Act.
								(n)Abandonment of
				employment
								(1)In
				generalAn alien admitted or provided status under section
				101(a)(15)(H)(ii)(a) who abandons the employment which was the basis for such
				admission or status—
									(A)shall have failed
				to maintain nonimmigrant status as an H–2A worker; and
									(B)shall depart the
				United States or be subject to removal under section 237(a)(1)(C)(i).
									(2)Report by
				employerNot later than 24
				hours after the abandonment of employment by an H–2A worker, the employer or
				association acting as an agent for the employer, shall notify the Secretary of
				Homeland Security of such abandonment.
								(3)RemovalThe Secretary of Homeland Security shall
				promptly remove from the United States any H–2A worker who violates any term or
				condition of the worker’s nonimmigrant status.
								(4)Voluntary
				terminationNotwithstanding
				paragraph (1), an alien may voluntarily terminate the alien’s employment if the
				alien promptly departs the United States upon termination of such
				employment.
								(o)Replacement of
				alien
								(1)In
				generalUpon notification
				under subsection (p)(2)—
									(A)the Secretary of
				State shall promptly issue a visa to, and the Secretary of Homeland Security
				shall admit into the United States, an eligible alien designated by the
				employer to replace an H–2A worker who abandons or prematurely terminates
				employment; and
									(B)the Secretary of
				Homeland Security shall admit such alien into the United States.
									(2)ConstructionNothing
				in this subsection shall limit any preference for which United States workers
				are eligible under this Act.
								(p)Identification
				document
								(1)In
				generalThe Secretary of
				Homeland Security shall provide each authorized H–2A worker with a single
				machine-readable, tamper-resistant, and counterfeit-resistant document
				that—
									(A)authorizes the
				alien’s entry into the United States;
									(B)serves, for the
				appropriate period, as an employment eligibility document; and
									(C)verifies the
				identity of the alien.
									(2)Form
									(A)The document shall be—
										(i)in
				a form that is resistant to counterfeiting and to tampering; and
										(ii)compatible with—
											(I)other databases of
				the Secretary of Homeland Security for the purpose of excluding an alien from
				benefits for which an alien is not eligible and determining whether the alien
				is unlawfully present in the United States; and
											(II)law enforcement
				databases for the purpose of determining if an alien has been convicted of
				criminal offenses.
											(B)As soon as practicable, the document shall
				include a biometric identifier. The determination of a biometric identifier to
				be used for such purposes shall take into account factors such as efficiency,
				accuracy, the technology available, economic considerations, and storage
				requirements.
									(q)Extension of
				stay of H–2A workers in the United States
								(1)Extension of
				stayIf an employer seeks approval to employ an H–2A worker who
				is lawfully present in the United States, the petition filed by the employer or
				an association pursuant to subsection (p) shall request an extension of the
				alien’s stay and, if applicable, a change in the alien’s employment.
								(2)Limitation on
				filing petition for extension of stayA petition may not be filed
				for an extension of an alien’s stay for a period of more than 10 months.
								(3)Work
				authorization upon filing petition for extension of stay
									(A)In
				generalAn alien who is
				lawfully present in the United States on the date of the filing of a petition
				to extend the stay of the alien may commence or continue the employment
				described in a petition under paragraph (1). The employer shall provide a copy
				of the employer’s petition for extension of stay to the alien. The alien shall
				keep the petition with the alien’s identification and employment eligibility
				document, as evidence that the petition has been filed and that the alien is
				authorized to work in the United States.
									(B)Employment
				eligibility documentUpon
				approval of a petition for an extension of stay or change in the alien’s
				authorized employment, the Secretary of Homeland Security shall provide a new
				or updated employment eligibility document to the alien indicating the new
				validity date, after which the alien is not required to retain a copy of the
				petition.
									(C)File
				definedIn this paragraph,
				the term file means sending the petition by certified mail via the
				United States Postal Service, return receipt requested, or delivering by
				guaranteed commercial delivery which will provide the employer with a
				documented acknowledgment of the date of receipt of the petition for an
				extension of stay.
									(4)Limitation on an
				individual’s stay in status
									(A)Maximum
				periodThe maximum continuous period of authorized status as an
				H–2A worker (including any extensions) is 20 months.
									(B)Requirement to
				remains outside the United States
										(i)In
				generalSubject to clause (ii), in the case of an alien outside
				the United States whose period of authorized status as an H–2A worker
				(including any extensions) has expired, the alien may not again apply for
				admission to the United Stats as an H–2A worker unless the alien has remained
				outside the United States for a continuous period equal to at least
				1/5 the duration of the alien’s previous period of
				authorized status as an H–2A worker (including any extensions).
										(ii)ExceptionClause
				(i) shall not apply in the case of an alien if the alien’s period of authorized
				status as an H–2A worker (including any extensions) was for a period of not
				more than 10 months and such alien has been outside the United States for at
				least 2 months during the 12 months preceding the date the alien again is
				applying for admission to the United States as an H–2A worker.
										(r)Trust Fund To
				Assure Worker Return
								(1)EstablishmentThere
				is established in the Treasury of the United States a trust fund (in this
				section referred to as the Trust Fund) for the purpose of
				providing a monetary incentive for H–2A nonimmigrants to return to their
				country of origin upon expiration of their visas.
								(2)Withholding of
				wages; payment into the trust fundEmployers of H–2A nonimmigrants shall
				withhold from the wages of workers an amount equivalent to 25 percent of the
				wages of each worker and pay such withheld amount into the Trust Fund in
				accordance with paragraph (3). Amounts withheld under the preceding sentence
				shall be maintained in such interest bearing account with such a financial
				institution as the Secretary of Homeland Security shall specify.
								(3)Distribution of
				fundsAmounts paid into the Trust Fund on behalf of an H–2A
				nonimmigrant, and held pursuant to paragraph (2)(A)(i) and interest earned
				thereon, shall be paid by the Secretary of State to the worker if—
									(A)the worker applies
				to the Secretary of State (or the designee of such Secretary) for payment
				within 30 days of the expiration of the alien’s last authorized stay in the
				United States as an H–2A nonimmigrant at a United States embassy or consulate
				in the worker’s home country;
									(B)in such
				application the worker establishes that the worker has complied with the terms
				and conditions of the H–2A program; and
									(C)in connection with
				the application, the worker tenders the identification and employment
				authorization card issued to the worker pursuant to subsection (p) and
				establishes that the worker is identified as the person to whom the card was
				issued based on the biometric identification information contained on the
				card.
									(4)Administrative
				expensesThe amounts paid into the Trust Fund and held pursuant
				to paragraph (2)(A)(ii), and interest earned thereon, shall be paid to the
				Secretary of State, the Secretary of Labor, and the Secretary of Homeland
				Security in amounts equivalent to the expenses incurred by such officials in
				the administration of the H–2A program.
								(s)Investment of
				Trust Fund
								(1)In
				generalIt shall be the duty of the Secretary of the Treasury to
				invest such portion of the Trust Fund as is not, in the Secretary’s judgment,
				required to meet current withdrawals. Such investments may be made only in
				interest-bearing obligations of the United States or in obligations guaranteed
				as to both principal and interest by the United States. For such purpose, such
				obligations may be acquired—
									(A)on original issue
				at the price; or
									(B)by purchase of
				outstanding obligations at the market price.
									The
				purposes for which obligations of the United States may be issued under chapter
				31 of title 31, United States Code, are hereby extended to authorize the
				issuance at par of special obligations exclusively to the Trust Fund. Such
				special obligations shall bear interest at a rate equal to the average rate of
				interest, computed as to the end of the calendar month next preceding the date
				of such issue, borne by all marketable interest-bearing obligations of the
				United States then forming a part of the public debt, except that where such
				average rate is not a multiple of one-eighth of 1 percent next lower than such
				average rate. Such special obligations shall be issued only if the Secretary of
				the Treasury determines that the purchase of other interest-bearing obligations
				of the United States, or of obligations guaranteed as to both principal and
				interest by the United States on original issue or at the market price, is not
				in the public interest.(2)Sale of
				obligationAny obligation acquired by the Trust Fund (except
				special obligations issued exclusively to the Trust Fund) may be sold by the
				Secretary of the Treasury at the market price, and such special obligations may
				be redeemed at par plus accrued interest.
								(3)Credits to trust
				fundThe interest on, and the proceeds from the sale or
				redemption of, any obligations held in the Trust Fund shall be credited to and
				form a part of the Trust Fund.
								(4)Report to
				CongressIt shall be the duty of the Secretary of the Treasury to
				hold the Trust Fund, and (after consultation with the Secretary of Homeland
				Security) to report to the Congress each year on the financial condition and
				the results of the operations of the Trust Fund during the preceding fiscal
				year and on its expected condition and operations during the next fiscal year.
				Such report shall be printed as both a House and a Senate document of the
				session of the Congress to which the report is made.
								(t)Special rule for
				aliens employed as sheepherders, goatherders, or dairy workersNotwithstanding any other provision of this
				section, an alien admitted under section 101(a)(15)(H)(ii)(a) for employment as
				a sheepherder, goatherder, or dairy worker—
								(1)may be admitted
				for a period of 12 months; and
								(2)shall not be
				subject to the requirements of subsection
				(r)(4)(B).
								.
				(b)Prohibition on
			 family membersSection 101(a)(15)(H) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(15)(H)) is amended by striking
			 him; at the end and inserting him, except that no spouse
			 or child may be admitted under clause (ii)(a);.
				(c)RegulationsNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Homeland Security shall promulgate regulations, in accordance with the
			 notice and comment provisions of section 553 of title 5, United States Code, to
			 provide for the uniform procedures for the issuance of visas to nonimmigrants
			 described in section 101(a)(15)(H)(ii)(a) of the Immigration and Nationality
			 Act (8 U.S.C. 1101(a)(15)(H)(ii)(a)) by visa-issuing United States consulates
			 and consular officers.
				(d)Conforming
			 amendmentSection 101(a)(15)(H)(ii)(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(a)) is amended by striking
			 of a temporary or seasonal nature and inserting and with
			 respect to whom the intending employer or association has filed with the
			 Secretary a petition under section 218(a).
				402.Legal assistance
			 provided by the legal services corporation
				(a)In
			 generalSection 305 of the Immigrant Reform and Control Act of
			 1986 (8 U.S.C. 1101 note) is amended—
					(1)by striking
			 A nonimmigrant and inserting (a)
			 In general.—A
			 nonimmigrant; and
					(2)by adding at the
			 end the following:
						
							(b)Legal
				assistanceThe Legal Services Corporation may not provide legal
				assistance for or on behalf of any alien, and may not provide financial
				assistance to any person or entity that provides legal assistance for or on
				behalf of any alien, unless the alien—
								(1)is present in the
				United States at the time the legal assistance is provided; and
								(2)is an alien to
				whom subsection (a)
				applies.
								.
					(b)MediationSection
			 305 of the Immigrant Reform and Control Act of 1986 (8 U.S.C. 1101 note), as
			 amended by subsection (a), is further amended by adding at the end the
			 following:
					
						(c)Required
				mediationThe Legal Services Corporation may not bring a civil
				action for damages on behalf of a nonimmigrant described in section
				101(a)(15)(H)(ii)(a) of the Immigration and Nationality Act (8 U.S.C.
				1101(a)(15)(H)(ii)(a)), unless at least 90 days prior to bringing the action a
				request has been made to the Federal Mediation and Conciliation Service to
				assist the parties in reaching a satisfactory resolution of all issues
				involving all parties to the dispute and mediation has been
				attempted.
						.
				(c)Condition for
			 entry onto property for Legal Services Corporation
			 representationSection 305 of the Immigrant Reform and Control
			 Act of 1986 (8 U.S.C. 1101 note), as amended by subsection (b), is further
			 amended by adding at the end the following:
					
						(d)Condition for
				entry onto employer’s property for Legal Services Corporation
				representationNo employer of
				a nonimmigrant having status under section 101(a)(15)(H)(ii)(a) of the
				Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(a)) shall be
				required to permit any recipient of a grant or contract under section 1007 of
				the Legal Services Corporation Act (42 U.S.C. 2996f), or any employee of such a
				recipient, to enter upon the employer’s property, unless such recipient or
				employee has a pre-arranged appointment with a specific nonimmigrant having
				such
				status.
						.
				403.Effective
			 dateThe amendments made by
			 this title shall take effect on the date that is 180 days after the date of the
			 enactment of this Act and shall apply to petitions approved after such
			 date.
			VEnglish as Official
			 Language
			501.Nullification
			 of effect of executive orderExecutive Order 13166, entitled
			 Improving Access to Services for Persons with Limited English
			 Proficiency (August 16, 2000; 65 Fed. Reg. 50121), is null and void and
			 shall have no force or effect.
			502.Prohibition
			 against use of funds for certain purposesNo funds appropriated pursuant to any
			 provision of law may be used to promulgate or enforce any executive order that
			 creates an entitlement to services provided in any language other than
			 English.
			503.English as the
			 official language of the Government of the United States
				(a)In
			 generalTitle 4, United States Code, is amended by adding at the
			 end the following new chapter:
					
						6Language of the
				Government
							161.Declaration of
				official languageEnglish
				shall be the official language of the Government of the United States.
							162.Official
				Government activities in EnglishThe Government of the United States shall
				conduct its official business in English, including publications, income tax
				forms, and informational materials.
							163.Preserving and
				enhancing the role of the official languageThe Government of the United States shall
				preserve and enhance the role of English as the official language of the United
				States. Unless specifically stated in applicable law, no person has a right,
				entitlement, or claim to have the Government of the United States or any of its
				officials or representatives act, communicate, perform or provide services, or
				provide materials in any language other than English. If exceptions are made,
				such does not create a legal entitlement to additional services in that
				language or any language other than English. If any forms are issued by the
				Federal Government in a language other than English (or such forms are
				completed in a language other than English), the English language version of
				the form is the sole authority for all legal purposes.
							164.Exceptions
								(a)In
				generalThis chapter shall
				not apply to the use of a language other than English—
									(1)for religious
				purposes;
									(2)for training in
				foreign languages for international communication; or
									(3)to programs in
				schools designed to encourage students to learn foreign languages.
									This
				chapter does not prevent the Government of the United States from providing
				interpreters for persons over 62 years of age.(b)Conforming
				amendmentThe table of chapters for title 4, United States Code,
				is amended by adding at the end the following new item:
									
										
											6. Language of the Government.
				  
										
										.
								.
				504.English
			 language requirement for ceremonies for admission of new citizensSection 337(d) of the Immigration and
			 Nationality Act (8 U.S.C. 1448(d)) is amended by adding at the end the
			 following new sentence: All public ceremonies in which the oath of
			 allegiance is administered pursuant to this section shall be conducted solely
			 in the English language..
			VIMiscellaneous
			601.Clarification of
			 rules for determining insured status and work record for social security based
			 on service of noncitizens while not authorized to work in the United
			 States
				(a)Eligibility for
			 status as insured individual contingent upon appropriate assignment of social
			 security account numberSection 214(c) of the Social Security Act
			 (42 U.S.C. 414(c)) is amended—
					(1)by striking
			 individual, if not a United States citizen or national— and
			 inserting individual—; and
					(2)by striking
			 paragraph (1) and inserting the following:
						
							(1)has been assigned
				a social security account number, and the assignment of such number—
								(A)occurred while
				such individual was a citizen or national of the United States, or
								(B)was consistent, at
				the time of the assignment, with the requirements of subclause (I) or (III) of
				section 205(c)(2)(B)(i);
				or
								.
					(b)Reassignment of
			 social security account numbersSection 205(c)(2)(B) of such Act
			 (42 U.S.C. 405(c)(2)(B)) is amended—
					(1)by redesignating
			 clause (iii) as clause (iv); and
					(2)by inserting after
			 clause (ii) the following new clause:
						
							(iii)In any case in which the assignment
				of a social security account number to an individual who was not, at the time
				of the assignment, a citizen or national of the United States is determined by
				the Commissioner to not have been consistent, at the time of the assignment,
				with the requirements of subclause (I) or (III) of clause (i), the Commissioner
				may issue a replacement social security account number to such individual while
				such individual is a citizen or national of the United States or in a manner
				consistent with the requirements of subclauses (I) and (III) of clause
				(i).
							.
					(c)Disregard of
			 earnings by individuals in the United States while such individuals are not
			 citizens, nationals, or lawful permanent residents of the United States and are
			 not authorized To be employed in the United States
					(1)Determinations
			 of quarters of coverageSection 213 of such Act (42 U.S.C. 413)
			 is amended by adding at the end the following new subsection:
						
							(e)Disregard of certain earnings by
		  noncitizensFor purposes of
				determining an individual’s quarters of coverage under this section, such
				individual shall not be credited with any wages paid to such individual for
				services performed in the United States, or any self-employment income derived
				by such individual in the United States, if such services were performed, or
				such self-employment income was derived, while such individual—
								(1)was not a citizen
				or national of the United States,
								(2)was not lawfully
				admitted for permanent residence in the United States, and
								(3)was not authorized
				to be employed in the United
				States.
								.
					(2)Determinations
			 of average indexed monthly earningsSection 215(e) of such Act
			 (42 U.S.C. 415(e)) is amended—
						(A)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;
						(B)by inserting
			 (1) after (e); and
						(C)by adding at the
			 end the following new paragraph:
							
								(2)For purposes of subsections (b) and (d), in
				computing an individual’s average indexed monthly earnings (or in the case of
				an individual whose primary insurance amount is computed under section 215(a)
				as in effect prior to January 1979, average monthly wage), such individual
				shall not be credited with any wages paid to such individual for services
				performed in the United States, or any self-employment income derived by such
				individual in the United States, if such services were performed, or such
				self-employment income was derived, while such individual—
									(A)was not a citizen or national of the
				United States,
									(B)was not lawfully admitted for
				permanent residence in the United States, and
									(C)was not authorized to be employed in
				the United
				States.
									.
						(d)Requirements for
			 totalization agreementsSection 233(c) of such Act (42 U.S.C.
			 433(c)) is amended—
					(1)by redesignating
			 paragraph (4) as paragraph (5); and
					(2)by inserting after
			 paragraph (3) the following new paragraph:
						
							(4)Nothing in the preceding provisions
				of this subsection may be construed to authorize any inconsistency in such
				agreement with the requirements of sections 213(e), 214(c), and 215(e)(2) in
				the case of any individual who, at any time such requirements apply to such
				individual—
								(A)is
				not a citizen or national of the United States,
								(B)is
				not lawfully admitted for permanent residence in the United States, and
								(C)is not authorized to be employed in
				the United
				States.
								.
					(e)Effective
			 dateThe amendments made by
			 subsections (a), (b), and (c) of this section shall apply with respect to
			 social security account numbers assigned, with respect to wages paid, and with
			 respect to self-employment income derived before, on, or after the date of the
			 enactment of this Act. The amendments made by subsection (d) shall apply with
			 respect to totalization agreements transmitted by the President to the Congress
			 on or after May 1, 2007. Notwithstanding section 215(f)(1) of the Social
			 Security Act (42 U.S.C. 415(f)(1)), as soon as practicable after the date of
			 the enactment of this Act, the Commissioner of Social Security shall recompute
			 all primary insurance amounts to the extent necessary to carry out the
			 amendments made by this Act. Such amendments shall affect benefits only for
			 months after the date of the enactment of this Act.
				602.Prohibition on
			 acceptance of identification issued by foreign governments
				(a)In
			 GeneralA Federal agency may not accept, for any official
			 purpose, an identification document for an individual if the identification
			 document is issued by a foreign government.
				(b)ExceptionIf
			 a passport issued by a foreign government is authorized by Federal law to be
			 accepted for a specific official purpose on the date of the enactment of this
			 Act, subsection (a) shall not be construed to affect such authorization.
				(c)DefinitionFor
			 purposes of this section, the Federal agency means—
					(1)an
			 Executive agency (as defined in section 105 of title 5, United States
			 Code);
					(2)a
			 military department (as defined in section 102 of title 5, United States
			 Code);
					(3)an office, agency,
			 or other establishment in the legislative branch of the Government of the
			 United States;
					(4)an office, agency,
			 or other establishment in the judicial branch of the Government of the United
			 States; and
					(5)the government of
			 the District of Columbia.
					603.Tabulation of United
			 States citizensThe Secretary
			 of Commerce, in conducting the 2010 decennial census and each decennial census
			 thereafter, shall include in any questionnaire which is distributed or
			 otherwise made available to the general population for the purpose of
			 determining the total population of the United States, a question as to how
			 many of the persons to be accounted for on such questionnaire are citizens of
			 the United States.
			
